Exhibit 10.1

 

EXECUTION VERSION

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

DEVELOPMENT AND LICENSE AGREEMENT

 

THIS DEVELOPMENT AND LICENSE AGREEMENT (the “Agreement”) is executed as of
February 10, 2017 (the “Execution Date”), by and between Immunomedics, Inc., a
Delaware corporation having its principal place of business at 300 The American
Road, Morris Plains, New Jersey 07950 (“Company”), and Seattle Genetics, Inc., a
Delaware corporation, having a place of business at 21823 30th Drive SE,
Bothell, Washington 98021  (“Licensee”).  Company and Licensee are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Company has conducted pre-clinical and clinical testing on an
antibody-drug conjugate as a therapy for cancer and owns or controls
intellectual property relating to such antibody-drug conjugate;

 

WHEREAS, Licensee is engaged in the research, development and commercialization
of pharmaceutical products; and

 

WHEREAS, Licensee desires to obtain, and Company desires to grant to Licensee
exclusive license rights under Company’s intellectual property, for the
research, development, manufacture and commercialization of such antibody-drug
conjugate and other rights specified herein throughout the world, under the
terms set forth below.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

Article 1

 

DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
following meanings, and singular forms, plural forms and derivative forms
thereof shall be interpreted accordingly:

 

1.1         “Action Date” means, with respect to a legal action in connection
with a Product Infringement, the date that is the earlier of (a) *** following
receipt or delivery of notice and evidence of Product Infringement pursuant to
Section 10.4(a), and (b) *** before the date after which a legal action would be
substantively limited or compromised with respect to the remedies available
against the alleged Third Party infringer.

 

1.2         “Affiliate” means, with respect to a first Person, a second Person
that controls, is controlled by or is under common control with such first
Person.  For the purposes of the definition in this Section 1.2, the word
“control” (including, with correlative meaning, the terms

 

 



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“controlled by” or “under common control with”) means (a) the direct or indirect
ownership of at least fifty percent (50%) of the voting stock of an entity, or
(b) the possession of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities or by contract or otherwise.

 

1.3         “Applicable Law” means any and all laws, statutes, ordinances,
regulations, permits, orders, decrees, judgments, directives, rulings or rules
of any kind whatsoever that are promulgated by a federal, state, or other
governmental authority, in each case pertaining to any of the activities
contemplated by this Agreement, including any regulations promulgated by any
Regulatory Authority in the Territory, all as amended from time to time.

 

1.4         “BLA” means (a) a Biologics License Application in the U.S., as
defined in the U.S. Public Health Service Act, and applicable regulations
promulgated thereunder by the FDA; or (b) any equivalent approval application
filed with any equivalent regulatory authority in a country other than the U.S.

 

1.5         “Breakthrough Therapy Designation” means “breakthrough therapy”
designation granted by the FDA.

 

1.6         “Business Day” means each day of the week excluding Saturday, Sunday
or a day on which banking institutions in Seattle, Washington, or New York, New
York, are closed.

 

1.7         “***Patents” means *** patents of *** including *** and ***, and any
(a) patents issuing from divisionals, continuations, or continuations-in-part of
any patent application from which *** claims priority, including ***; (b)
patents that are reissues, reexaminations, or extension of any of the foregoing;
and (c)  any foreign counterparts of any of the foregoing.

 

1.8         “Calendar Quarter” means a three (3) month period beginning on
January 1, April 1, July 1, or October 1 of a Calendar Year.

 

1.9         “Calendar Year” means a twelve (12) month period beginning on
January 1 of any year during the term of this Agreement.

 

1.10       “Commercialize” means any activities directed to new product planning
activities, obtaining pricing and/or reimbursement approvals, marketing,
promoting, distributing, importing, offering to sell, and/or selling a Licensed
Product or Next Generation Product (including establishing the price for such
product), brand marketing, activities relating to managed markets (e.g., payers,
physician networks, patient support programs), whether or not Regulatory
Approval for such product has been obtained, including related use and
importation and commercial Manufacturing.    “Commercializing” has a correlative
meaning.

 

1.11       “Commercially Reasonable Efforts” means, with respect to the
activities of a Party in the Development or Commercialization of a particular
Licensed Product, *** and *** that are *** with the *** and *** a *** company
would *** to a *** product of ***, ***, *** and/or ***, taking into account all
*** factors including, as *** and without ***, *** of ***, *** of ***, *** and
*** to ***, *** approved ***, the *** and *** of *** (including ***, and ***.





2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

1.12       “Companion Diagnostic” means an *** diagnostic *** or *** developed
test that provides *** that is *** or *** for the *** and ***of a Licensed
Molecule, Licensed Product, or Next Generation Product, as applicable.

 

1.13        “Company Know-How” means all Information that is Controlled by
Company or its Affiliates as of the Effective Date or any time during the Term
and used in, or necessary or useful for, the Development, Manufacture, or
Commercialization of Licensed Molecules,  Licensed Products, or Next Generation
Products. Company Know-How excludes rights under any Company Patents and
Company’s interests in any Joint Patents and Joint Inventions, but includes the
Company Know-How listed on Exhibit 1.  

 

1.14       “Company Matter” means any matter that could be *** by the Company
***.

 

1.15       “Company Patents” means all Patents (other than any Joint Patents)
that are Controlled as of the Effective Date or any time during the Term by
Company or its Affiliates  that Cover a Licensed Product, Licensed Molecule or
Next Generation Product, or the Development, Manufacture, or Commercialization
of any of the foregoing, or any other process or method relating to any of the
foregoing. For clarity, Company Patents include the Pre-Existing Company
Patents.

 

1.16       “Company Proprietary Agent”    means a proprietary agent  of Company,
other than a proprietary agent of Company that is used or contemplated to be
used in combination with any Licensed Molecule with the express written consent
of Company.

 

1.17       “Controlled” means, with respect to an item of Information or an
intellectual property right, that a Party or one of its Affiliates (a) owns such
item or right, or (b) has a license or sublicense to such item or right and has
the ability to disclose to the other Party and grant a license or sublicense
under such item or right as provided for in this Agreement without violating the
terms of any agreement with any Third Party.

 

1.18       “Cover” means, with respect to any product, process, method or
composition, that, in the absence of the licenses granted under this Agreement,
the manufacture, use, sale, offer for sale, or importation thereof or the
practice thereof would infringe a Valid Claim of a Patent (or in the case of a
Patent that is a patent application, would infringe a Valid Claim in such patent
application if it were to issue as a patent).  Cognates of “Cover” (including
without limitation “Covers,” “Covered” and “Covering”) have a correlative
meaning.

 

1.19        “CTA” means a clinical trial authorization, as described in Article
9 of Directive 2001/20/EC of the European Parliament and of the Council.

 

1.20       “Develop” or “Development” means the conduct of research,
pre-clinical and clinical drug development activities pertaining to a Licensed
Molecule, Licensed Product or Next Generation Product, including ***, ***, ***,
***(including investigator-sponsored clinical trials any post-approval studies
required by the relevant Regulatory Authority), regulatory affairs,
pharmacovigilance, Regulatory Approval, and clinical study regulatory
activities.  For clarity, Development will not include Manufacturing.





3

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

1.21       “Development Plan” means the plan for conducting the research and
development of Licensed Molecules and/or Licensed Products (as further described
in Section 5.2), as such plan is amended and modified in accordance with this
Agreement.  The initial Development Plan is attached hereto as Exhibit 2.  

 

1.22       “Dollars” or “$” means U.S. dollars.

 

1.23        “EMA” means the European Medicines Agency, or any successor thereto
that is responsible for coordinating the centralized system for Regulatory
Approval of pharmaceutical products in the European Union.

 

1.24       “EU” means (a) the member countries of ***and the *** as of the
Execution Date, (b) any ***of the ***or ***, and (c) ***.

 

1.25       “European Major Market” means France, Germany, Italy, Spain, and/or
the United Kingdom. 

 

1.26         “Executive Officers” means (a) in the case of Company, the Chief
Executive Officer of Company (or a designee thereof) and (b) in the case of
Licensee, the Chief Executive Officer of Licensee (or a designee thereof).

 

1.27       “Fundamental Breach” means (a) a breach by Company of its obligations
*** or (b) a breach of, or inaccuracy in, ***, that, in each case, *** or its
*** to *** the *** in accordance with *** contemplated by ***.

 

1.28       “FD&C Act” means the U.S. Federal Food, Drug and Cosmetics Act, as
amended.

 

1.29       “FDA” means the U.S. Food and Drug Administration, or any successor
federal agency in the U.S. performing similar functions.

 

1.30       “Field”  means all human therapeutic uses in any and all indications.

 

1.31       “First Commercial Sale” means, with respect to a Licensed Product in
a particular country, the first commercial sale of such Licensed Product in such
country after all needed Regulatory Approvals have been obtained in such
country. 

 

1.32       “FTE” means the equivalent of full-time  work of a person, carried
out by one or more employees of the Parties, who devotes a portion of his or her
full time, consisting of ***, in support of any of the activities contemplated
hereunder during any period of ***.

 

1.33       “FTE Rate” means the rate for an FTE to be charged for ***, ***
development ***, or *** or other activities, as applicable.  The FTE Rate for
clinical development activities shall be ***, the FTE Rate for regulatory and
non-clinical development activities shall be ***, and the FTE Rate for all other
activities (including manufacturing activities) shall be ***. 

 

1.34       “Fully Burdened Cost” means the ***, ***, *** of the applicable ***,
***or *** plus *** and *** incurred and *** to the provision of ***, *** or ***
in accordance with





4

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

*** applied in a manner consistent with ***.

 

1.35       “GAAP” means generally accepted accounting principles in the United
States.

 

1.36       “Generic Product” means, with respect to a particular Licensed
Product or Royalty Bearing NGP in a country, an antibody-drug conjugate that (a)
contains an antibody that binds or is directed to Trop-2, (b) is approved for
use in such country pursuant to a regulatory approval process governing approval
of *** based on the then-applicable standards for regulatory approval in such
country, *** such regulatory approval was *** upon *** by *** or was *** some
other type of *** and (c) is *** in the *** as *** by any *** that is not a ***
and did not *** in a *** that *** any of *** or any of ***.

 

1.37       “Good Clinical Practice” or “GCP” means (a) the then-current
regulatory requirements for good clinical practices standards for clinical
trials for pharmaceuticals applicable FDA regulations contained in title 21,
parts 50, 54, 56, 312, 812 and 820 of the Code of Federal Regulations) and ICH
guidance, including ICH E6, as amended from time to time; and (b) comparable
laws or regulations applicable to the manufacture and testing of pharmaceutical
materials elsewhere in the Territory.

 

1.38        “Good Manufacturing Practice” or “GMP” means (a) the then-current
regulatory requirements for good manufacturing practices promulgated by the FDA
under the FD&C Act (as set forth at 21 C.F.R. § 210 et seq.) and under the
Public Health Service Act, Biological Products (as set forth at 21 C.F.R. §§
600-610), as the same may be amended from time to time; and (b) comparable laws
or regulations applicable to the manufacture and testing of pharmaceutical
materials elsewhere in the Territory.

 

1.39       “Governmental Authority” means any government, any governmental or
quasi-governmental entity or municipality or political or other subdivision
thereof, department, commission, board, self-regulating authority, bureau,
branch, authority, official, agency or instrumentality, and any court, tribunal,
arbitrator or judicial body, in each case, whether federal, state, city,
county, or local.

 

1.40       “IMMU-132” means Company’s proprietary antibody-drug conjugate known
as sacituzumab govitecan or “IMMU-132”, as described more particularly in
Exhibit 3.

 

1.41       “IMMU-132 Product” means a Licensed Product that contains IMMU-132.

 

1.42       “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

 

1.43        “IND” means an investigational new drug application filed with the
FDA for approval to commence human clinical trials, or any equivalent
application filed with any equivalent regulatory authority in a country other
than the U.S.

 

1.44       “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including, without limitation,
Inventions, trade secrets, know-how, skill, knowledge, expertise, technology,
practices, techniques, methods,





5

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

processes, procedures, developments, specifications, formulations, formulae,
Materials, software, algorithms, marketing or financial reports, clinical and
non-clinical study reports, regulatory submission summaries and regulatory
submission documents, test data including pharmacological, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, and stability data.

 

1.45       “Initiate” and “Initiation” mean, when used to describe clinical
trials, the first dosing of the first patient or subject for such clinical
trials.

 

1.46       “Interested Parties” means the *** Persons with whom Company has
engaged in discussions regarding a possible strategic transaction prior to the
Execution Date, and who have executed a confidentiality agreement prior to the
Execution Date and whom Company has identified in writing to DLA Piper
(Company’s outside counsel) as constituting the “interested parties” hereunder.

 

1.47       “Invention” means any composition of matter, article of manufacture,
process, method, or other invention, discovery, or finding (whether or not
patentable), including any intellectual property rights therein.

 

1.48       “Joint Steering Committee” or “JSC” means the committee formed by the
Parties pursuant to Section 3.1.

 

1.49        “Licensed Molecule” means (a) IMMU-132 and (b) any other
antibody-drug conjugate or any next generation antibody-drug conjugate that
binds or is directed to Trop-2 and is Controlled by Company or any of its
Affiliates as of the Effective Date or at any time during the Term.  Licensed
Molecule includes without limitation any antibody-drug conjugate utilizing SN-38
or other chemotypes Controlled by Company or any of its Affiliates that binds or
is directed to Trop-2.

 

1.50        “Licensed Product” means any pharmaceutical product that contains a
Licensed Molecule, alone or in combination with other agents ***. For clarity,
Licensed Product does not include ***. 

 

1.51       “Licensee Know-How” means all Information that is Controlled by
Licensee or its Affiliates as of the Effective Date or any time during the Term
and used in, or necessary or useful for, the Development, Commercialization, or
Manufacture of Licensed Molecules or Licensed Products. Licensee Know-How
excludes rights under any Licensee Patents and Licensee’s interests in any Joint
Patents and Joint Inventions.

 

1.52       “Licensee Patents” means all Patents (other than any Joint Patents)
that are Controlled as of the Effective Date or any time during the Term by
Licensee or its Affiliates  that *** a *** or ***, or the *** of any of the
foregoing, or any other *** or *** to any of the foregoing.

 

1.53       “Major Market” means the ***, ***, ***, ***, ***, ***, and/or ***.

 

1.54       “Manufacture” means, with respect to a Licensed Molecule, Licensed
Product,





6

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

or Next Generation Product, those manufacturing-related activities that support
the Development (including the seeking and obtaining of Regulatory Approvals)
and Commercialization of such Licensed Molecule, Licensed Product, or Next
Generation Product, including manufacturing process development and scale-up,
test method development, formulation development, delivery system development,
and quality control development, validation, qualification and audit of clinical
and commercial manufacturing facilities, bulk production, fill/finish work and
stability testing, related quality assurance technical support activities and
CMC activities, and including, in the case of a clinical or commercial supply of
such Licensed Molecule, Licensed Product, or Next Generation Product, the
synthesis, manufacturing, processing, formulating, packaging, labeling, holding,
shipping, storage, distribution, quality control testing and release of such
Licensed Molecule, Licensed Product, or Next Generation
Product.  “Manufacturing” has a correlative meaning.

 

1.55       “Materials” means any chemical or biological substances including
any:  (a) organic or inorganic chemical or compound; (b) gene; (c) vector or
construct, whether plasmid, phage, virus or any other type; (d) host organism,
including bacteria and eukaryotic cells; (e) eukaryotic or prokaryotic cells,
cell line or expression system; (f) protein, including any peptide or amino acid
sequence, enzyme, antibody or protein conferring targeting properties and any
fragment of a protein or peptide or enzyme; (g) genetic material, including any
genetic control element (e.g., promoters); (h) virus; or (i) assay, assay
protocol or reagent.

 

1.56       “*** Agreement” means that certain agreement between Company and ***,
or any agreement between *** and Licensee relating to ***.

 

1.57       “Net Sales” means, with respect to a given period of time, the gross
invoice amount by Licensee, its Affiliates, and its Sublicensees (other than
Sublicensees that are wholesalers or distributors) for sales of Licensed
Products or Royalty-Bearing NGPs to Third Parties (including wholesalers and
distributors that are also Sublicensees) in bona fide arm’s-length transactions,
less the following deductions and offsets that are actually incurred, allowed,
accrued and/or taken and are specifically allocated with respect to such sale,
but solely to the extent that such deductions or offsets are not otherwise
recovered by or reimbursed to Licensee, its Affiliates and its Sublicensees:

 

(a)         ***, *** and ***, *** and *** actually allowed or paid in connection
with the sale of Licensed Products or Royalty-Bearing NGPs;

 

(b)         ***, *** or *** granted for *** or *** Licensed Products or
Royalty-Bearing NGPs, *** or *** of Licensed Product or Royalty-Bearing NGPs,
*** and ***, *** (including *** or ***) in each case *** of the selling price of
the Licensed Product or Royalty-Bearing NGPs;

 

(c)         ***, ***, *** and *** (or equivalents thereof), *** or otherwise,
based on the *** or *** to Third Party purchasers, granted to managed health
care organizations, ***, or ***;

 

(d)         the portion of *** paid during the relevant time period to ***,
***or ***;

 





7

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(e)         any *** amounts from a *** which have not been *** and have been ***
by Licensee or its Affiliates, including ***, to the extent such amounts have
not been previously ***; provided that any such amounts that are ***shall be ***
in a *** to the extent ***;  

 

(f)         ***, ***, ***, and other *** to the extent added to the *** and set
forth *** in the total amount ***, as well as any *** for *** by *** related to
the *** of ***;  

 

(g)         *** and other *** (including ***, but solely to the extent not
otherwise creditable or reimbursed) to the extent *** on the *** and *** by the
purchaser (but excluding what is commonly known as ***); and

 

(h)         any *** and *** that are ***, but which are *** of *** in ***.

 

The methodology for calculating (a) – (g), on a country-by-country basis, shall
conform to GAAP consistently applied by Licensee and its Affiliates across its
product lines.

 

Net Sales shall include the *** of *** received by *** in respect of ***,
whether such *** is in ***.

 

Sales of Licensed Product or Royalty-Bearing NGPs among *** shall not be
included in Net Sales hereunder, but *** shall be included in Net Sales, subject
to ***.  Further, the following shall not be included in Net Sales:  (i)
Licensed Products or Royalty-Bearing NGPs transferred for *** or distributed
***; (ii) other transfers or dispositions for *** used as samples to ***, in
amounts consistent with ***.

 

1.58       “Next Generation Product” means *** *** to ***, that (a) *** is
developed by or on *** using an *** owned or controlled by *** or (ii) is
acquired or in-licensed by ***and (b) ***.

 

1.59       “New Affiliate” means, with respect to a Party, a Person that becomes
an Affiliate of such Party after the Effective Date as a result of a merger or
acquisition of such Party (including by virtue of an acquisition of at least 50%
of the voting stock of such Party).

 

1.60       “Patents” means (a) unexpired letters patent (including inventor’s
certificates) which have not been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the required time period (and which have not been admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise, or been abandoned in
accordance with or as permitted by the terms of this Agreement or by mutual
written agreement), including any substitution, extension, registration,
confirmation, reissue, re-examination, supplementary protection certificates,
confirmation patents, patent of additions, renewal or any like filing thereof;
(b) pending applications for letters patent which have not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), and/or abandoned in accordance with or as
permitted by the terms of this Agreement or by mutual written consent, including
any continuation, division or continuation-in-part thereof and any provisional
applications; and (c) any international or regional counterparts to (a) and (b)
above.

 





8

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

1.61       “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

 

1.62       “Phase 1 Trial” means that portion of the clinical development
program that provides for closely monitored clinical trials of the product in a
human population designed to determine the metabolism and pharmacologic actions
of the drug in humans, the side effects associated with increasing doses, and,
if possible, to gain early evidence on effectiveness of the drug, as more fully
defined in 21 C.F.R. § 312.21(a), or its successor regulation, or the equivalent
in any foreign country.         

 

1.63       “Phase 2 Trial” means a clinical trial in that portion of the
clinical development program for a product after a Phase 1 Trial that provides
for the initial evaluation of a product on a limited number of patients in a
controlled clinical study, designed to evaluate the effectiveness of a product
for a particular indication in patients with the disease or condition under
study and to determine a dose that is effective and sufficiently tolerated with
respect to the proposed therapeutic indication, as more fully defined in 21
C.F.R. § 312.21(b), or its successor regulation, or the equivalent in any
foreign country. 

 

1.64       “Phase 3 Trial” means that portion of the clinical development
program that provides for continued trials of a product in an extended human
patient population designed to obtain data determining efficacy and safety of
the product to support Regulatory Approvals in the proposed therapeutic
indication, as more fully defined in 21 C.F.R. § 312.21(c), or its successor
regulation, or the equivalent in any foreign country.

 

1.65       “Pre-Approval Inspection” or “PAI” means an on-site inspection of a
facility by a Regulatory Authority prior to granting approval of the initial BLA
and MAA as well as any PAS or Type II Variation to ensure that that the
applicable manufacturing process and such facility meet the appropriate
requirements and comply with the regulations. As used herein, “PAS” means the
supplemental application as defined and required by the FDA for significant
changes to the manufacturing process described in the BLA and which will be
submitted to the FDA for the licensure of a manufacturing process at the
applicable facility and “Type II Variation” means the supplemental application
as defined and required by the EMA for significant changes to the manufacturing
process described in the marketing authorization and which will be submitted to
the EMA for the licensure of a manufacturing process at the applicable
facility. 

 

1.66       “Pre-Existing Company Patents” means all Company Patents owned by
Company or its Affiliates as of the Effective Date, including as set forth in
Exhibit 4.

 

1.67       “Proposal” means, other than the license contemplated by this
Agreement, any offer or proposal for, or any indication of interest in, an
exclusive license or acquisition of the Licensed Molecule (and only the Licensed
Molecule); provided,  however, that for purposes of clarity, an offer or
proposal that contemplates a Sale of the Company or the license or acquisition
of any other assets or securities of Company shall not be considered a
Proposal. 

 

1.68       “Regulatory Approval” means any and all approvals (including
supplements,





9

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations of any national, supra-national (e.g.,
the European Commission or the Council of the European Union), regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, that are necessary for the manufacture, distribution, use
or sale of a product in the particular regulatory jurisdiction.

 

1.69       “Regulatory Authority” means, in respect of a jurisdiction, any
agency, department, bureau or other governmental entity with authority over the
development, manufacture, use or sale (including approval of BLAs) with respect
to products in the jurisdiction, including FDA, EMA, Health Canada and
Swissmedic.

 

1.70       “Regulatory Materials” means regulatory applications (including
BLAs), submissions, notifications, registrations, and/or other filings made to
or with a Regulatory Authority that are necessary or reasonably desirable in
order to develop, use, import, sell, offer to sell, register, market,
manufacture, or otherwise commercialize the Licensed Product in the Field for
the Territory, along with any documents related to Regulatory Approval issued by
a Regulatory Authority for the Territory.

 

1.71       “Royalty-Bearing NGP” means a Next Generation Product that *** as an
***.

 

1.72       “Sale of the Company” means (a) any merger, consolidation or
reorganization approved by the Company’s stockholders, unless securities
representing more than *** of the total and combined voting power of the
outstanding voting securities of the successor corporation are immediately
thereafter beneficially owned, directly or indirectly, by the persons who
beneficially owned Company’s outstanding voting securities immediately prior to
such transaction; or (b) the sale of all or substantially all of Company’s
assets as an entirety or substantially as an entirety to any person, entity, or
group of persons acting in concert, other than a sale, transfer or disposition
to:  (i) a shareholder of Company in exchange for or with respect to its stock;
(ii) an entity, *** or more of the total value or voting power of which is
owned, directly or indirectly, by Company; (iii) a person, or more than one
person acting as a group, that owns, directly or indirectly, *** or more of the
total value or voting power of the outstanding stock of Company; or (iv) an
entity, at least *** of the total value or voting power of which is owned by a
person described in (iii); or (c) any transaction or series of related
transactions pursuant to which any person or any group of persons comprising a
“group” within the meaning of Rule 13d- 5(b)(1) under the Securities Exchange
Act of 1934, as amended (other than Company or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with,  Company) becomes directly or
indirectly the beneficial owner (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing (or
convertible into or exercisable for securities possessing) more than *** of the
total combined voting power of Company’s securities outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such transaction involves a direct issuance from Company or the
acquisition of outstanding securities held by one or more of Company’s
stockholders.

 

1.73        “Superior Proposal” means any Proposal by a Person that the
Transaction Committee and the Company Board has determined in good faith, after
consultation with an independent financial advisor of national recognition, is
(i) more favorable from a financial point





10

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

of view to Company than the terms of this Agreement (including any adjustment to
the terms and conditions thereof proposed in writing by Licensee in response to
any such Proposal) ***. For the avoidance of doubt, if the Licensee
counter-proposes terms that match the terms contained in any Proposal with
respect to ***, the Proposal shall no longer be a Superior Proposal and Company
shall not have the right to terminate this Agreement under Section 14.3(b).

 

1.74       “Target” means a protein (including any glyco or lipoprotein) and any
unique fragment, peptide or epitope thereof, and any naturally occurring allelic
variant or splice variants thereof, that are encoded by the same gene.

 

1.75       “Territory” means the entire world.

 

1.76       “Third Party” means any Person other than (a) Company, (b) Licensee,
(c) an Affiliate of Company or (d) an Affiliate of Licensee. 

 

1.77       “Trop-2” means the human tumor-associated calcium signal transducer 2
protein, which is also known as epithelial glycoprotein-1 antigen (EGP-1).

 

1.78       “U.S.” means the United States of America, including its territories,
protectorates and possessions. 

 

1.79       “Valid Claim” means (a) a claim (including a process, use, or
composition of matter claim) of an issued and unexpired patent, which has not
been held invalid or unenforceable by a patent office, court or other
governmental agency or an intergovernmental agency of competent jurisdiction,
which holding is unappealable or unappealed within the time allowed for appeal,
and which has not been admitted to be invalid by the owner through reissue,
disclaimer or otherwise and (b) a claim (including a process, use, or
composition of matter claim) within a patent application that has not been
revoked, cancelled, withdrawn, or affirmatively abandoned, or held invalid,
unenforceable, unpatentable, or abandoned by a patent office, court or other
governmental agency or an intergovernmental agency of competent jurisdiction,
which holding is unappealable or unappealed within the time allowed for appeal;
provided,  however, that Valid Claim will exclude any such pending claim in an
application that has not been granted within the later of (i) seven (7) years
following the *** for *** and (ii) *** after *** of the *** in response to ***,
in either case, unless and until such claim is granted.

 

1.80       Additional Definitions. Each of the following definitions is set
forth in the Section of this Agreement, as indicated below.

 

Definition

Reference

Agreement

Preamble

Alliance Manager

Section 3.3(a)

Arbitral Decision

Section 14.2(b)

Claims

Section 12.1

Clinical Agreement

Section 5.4

Commercialization Plan

Section 6.2

Common Stock

Section 8.3

Company

Preamble

 





11

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

 

Definition

Reference

Company Board

Section 11.6(c)

Company Development Activities

Section 5.4

Company Development Expenses

Section 5.7(a)

Company Indemnitees

Section 12.1

Confidential Information

Section 11.1

Co-Promotion Agreement

Section 6.6

Co-Promotion Right

Section 6.6

DoJ

Section 16.19(a)

Effective Date

Section 14.1

Exchange Act

Section 11.4(c)

Execution Date

Preamble

Existing Inventory

Section 7.3(a)

Existing Regulatory Documentation

Section 13.2(k)

Existing Study

Section 5.3(a)

Facility

Section 7.1(b)

***

Section 5.3(a)

FTC

Section 16.19(a)

Generic Market Data

Section 8.7(c)(i(3)

HSR Conditions

Section 16.19(b)

IMMU-132 Information

Section 11.1

Indemnitee

Section 12.3

Indemnitor

Section 12.3

JCC

Section 3.2

JDC

Section 3.2

Joint Inventions

Section 10.1

Joint Patents

Section 10.3(c)

JPC

Section 3.2

JSC

Section 3.1(a)

Legal Proceeding

Section 16.20

Letter Agreement

Section 16.6

Licensee

Preamble

Licensee Indemnitees

Section 12.2

Licensee Mark(s)

Section 14.5(d)

Losses

Section 12.1

Manufacturing Agreements

Section 7.3(d)

Marks

Section 10.8(a)

Match Period

Section 11.6(b)

Milestone Event

Section 8.4

New Affiliate Date

Section 2.11

No-Shop Start Date

Section 11.6(a)

NSCLC

Section 5.3(a)

Other Licensed Molecule

Section 2.10

Other Royalty Term

Section 8.7(b)(ii)

 





12

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

 

Definition

Reference

Parties

Preamble

Party

Preamble

Product Infringement

Section 10.4(a)

Publication

Section 11.5

Purchased Shares

Section 8.3

Qualifying Sublicensee

Section 8.2(a)

***

***

ROFN Election Notice

Section 2.9

ROFN Notice

Section 2.9

ROFN Product

Section 2.9

Sale of the Company Proposal

Section 11.6(c)

SCLC

Section 5.3(a)

Sole Inventions

Section 10.1

 

Article 2

 

LICENSES AND RELATED RIGHTS AND OBLIGATIONS

 

2.1         Grant of Rights to Licensee.

 

(a)         License. Subject to the terms and conditions of this Agreement,
Company, on behalf of itself and its Affiliates, hereby grants to Licensee an
(i) exclusive (even as to Company and its Affiliates, but subject to Company’s
retained rights set forth in Section 2.1(c)), royalty-bearing license, with the
right to grant sublicenses in accordance with Sections 2.1(b) and 2.3, under the
Company Patents, Company Know-How, and Company’s interest in the Joint Patents
and Joint Inventions, to Develop, Manufacture, Commercialize, and otherwise
exploit Licensed Molecules, Licensed Products and Next Generation Products in
the Field in the Territory; and (ii) a non-exclusive license, with the right to
grant sublicenses in accordance with Sections 2.1(b) and 2.3, under the Company
Patents, Company Know-How, and Company’s interest in the Joint Patents and Joint
Inventions, to Develop, Manufacture, Commercialize and otherwise exploit
Companion Diagnostics in the Territory; provided that ***.

 

(b)         Sublicensing. The licenses granted to Licensee in Section 2.1(a)
shall be sublicenseable solely ***, provided,  however, ***, such sublicense
will be subject to the prior written consent of Company, such consent not to be
unreasonably withheld or delayed and Company will provide notice of its consent
or decision to not consent with reasons therefor no later than *** after it
receives a copy of the material terms of each such proposed sublicense in
accordance with Section 2.3, provided, further, Company will not withhold its
consent to the grant of such rights if the *** is *** under the proposed
sublicense.  For clarity, the grant of a sublicense outside of the United
States, Canada and EU will be subject to the payment of the Added Territory
Payment in accordance with Section 8.2.

 

(c)         Company Retained Rights.  Notwithstanding Section 2.1(a), Company





13

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

retains the non-exclusive right under the Company Patents and Company Know-How
to undertake, either itself or through Subcontractors, the Company Development
Activities or such other obligations that are mutually agreed to in writing by
the Parties, including, to the extent applicable, the right to co-promote
Licensed Product solely pursuant to the Co-Promotion Right and the Co-Promotion
Agreement. Company also retains the non-exclusive right, at its own cost, under
Company Patents and Company Know-How in order for Company to make, have made,
and use ***. The Parties acknowledge and agree that the foregoing sentence
excludes ***. Furthermore, neither Company nor its Affiliates shall publish or
publicly present data or other results generated from the activities
contemplated in Section 2.1(c)(i) and (ii). For clarity, Company retains all
rights under the Company Patents and Company Know-How with respect to compounds
and products other than Licensed Molecules, Licensed Products or Next Generation
Products.

 

2.2         Grant of Rights to Company.

 

(a)         Licenses.  Subject to the terms and conditions of this Agreement,
Licensee, on behalf of itself and its Affiliates, hereby grants to Company the
following licenses under the Licensee Patents, Licensee Know-How and Licensee’s
interest in the Joint Patents and Joint Inventions: (i) effective on the
Effective Date, a non-exclusive, worldwide, royalty-free, fully paid license,
with the right to grant sublicenses in accordance with Sections 2.2(b) and 2.3,
to undertake the Company Development Activities or such other obligations under
this Agreement that are mutually agreed in writing by the Parties; and (ii)
effective upon Company’s exercise of the co-promotion right in Section 6.6, a
co-exclusive (with Licensee or any Sublicensee of Licensee), royalty-free, fully
paid license, with the right to grant sublicenses (subject to Section 2.2(b) and
2.3), to co-promote Licensed Product pursuant to the Co-Promotion Agreement.

 

(b)         Sublicensing.  The licenses granted to Company in Section 2.2(a)
shall be sublicenseable solely to ***; provided,  however, ***.    

 

2.3         Sublicense Requirements.  Each sublicense granted by a Party to a
Third Party pursuant to Sections 2.1(b) or 2.2(b) (a “Sublicense”) shall (a) be
in writing; (b) be subject and subordinate to, and consistent with, the terms
and conditions of this Agreement; and (c) require the applicable sublicensee
(the “Sublicensee”) to comply with all applicable terms of this Agreement.  No
Sublicense shall diminish, reduce or eliminate any obligation of either Party
under this Agreement. Solely with respect to any proposed Sublicense that
requires the prior consent of the other Party, a Party shall provide a summary
of the material terms of each such proposed Sublicense and each proposed
amendment thereto prior to execution thereof in order to permit the consenting
Party to review such Sublicense and/or amendment and to exercise its consent
right.  Furthermore, in any Sublicense granted by Licensee hereunder, Licensee
shall require that, upon a termination of such Sublicense, the Sublicensee must
assign to Licensee, and provide to Licensee full copies of, all Regulatory
Approvals and Regulatory Materials that relate to Licensed Products and/or
Licensed Molecules and are owned or controlled by such Sublicensee (including as
necessary to facilitate compliance with Section 14.5).  In addition, a Party
shall ensure that any Sublicense that it grants hereunder explicitly states that
such Sublicense will terminate upon termination of the licenses granted to the
licensor Party under this Agreement; provided,  that, such Sublicense may
survive to the extent required by the





14

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Sublicensee for wind down purposes, including as required to preserve any
ongoing clinical trials.

 

2.4         Right to Subcontract.  Subject to the licenses granted under
Sections 2.1 and 2.2 and each Party’s rights and obligations under Articles 5,
6, and 7, a Party may subcontract the performance of any Development,
Commercialization or Manufacturing activities undertaken in accordance with this
Agreement, to the extent permitted in the Development Plan, the
Commercialization Plan, or as otherwise contemplated by the JSC, to one or more
Third Parties (each such Third Party, a “Subcontractor”) pursuant to a written
agreement (a “Subcontract”) which shall be consistent with the terms and
conditions of this Agreement. Each Subcontract shall contain confidentiality
provisions no less restrictive than those set forth in Article 11. No
Subcontract shall diminish, reduce or eliminate any obligation of either Party
under this Agreement. For clarity, Licensee’s and its Affiliates’ arrangements
with ***, and *** entered into in the ordinary course shall be considered
Subcontracts under this Section 2.4, and are not subject to consent for
sublicensing pursuant to Section 2.1(b).

 

2.5         No Non-Permitted Use.  Each Party hereby covenants that it shall
not, nor shall it cause or permit any Affiliate or Sublicensee to use or
practice, any of the other Party’s intellectual property rights licensed to it
under this Article 2 except for the purposes expressly permitted in the
applicable license grant(s).

 

2.6         No Other Licenses.  No rights or licenses in or to any intellectual
property, whether by implication, estoppel, or otherwise, are hereby granted,
other than the license rights that are expressly granted under this Agreement.

 

2.7         Existing Third Party Agreements.  Subject to Section 8.7(c),
Licensee shall be responsible for *** of payments owed by Company under the ***
as a result of the activities of Licensee, its Affiliates, or its Sublicensees
in connection with this Agreement.  Promptly after the Execution Date, Company
will approach *** to seek a right to sublicense its rights under *** to Licensee
and its Affiliates within the scope of this Agreement.

 

2.8         Exclusivity.  During the Term, neither Party nor any of its
Affiliates (other than New Affiliates) shall, directly or indirectly (including
via a license to a Third Party) Develop or Commercialize any ***, except:

 

(a)         in the case of Licensee, ***; and

 

(b)         in the case of Company, (i) ***, or (ii) as licensed under Section
2.1(c).  

 

For clarity, nothing in this Section 2.8 will constitute a license under either
Party’s or its Affiliates’ Information or Patents. In addition, Licensee shall
take reasonable action to institute appropriate ethical walls and procedures
designed to ensure no personnel of Licensee that is or has been engaged in any
material development activities with respect to the Licensed Molecule or
Licensed Products will be assigned to any of Licensee’s *** development programs
(provided that this will not apply to Development Review Committee or Portfolio
Steering Committee members with oversight responsibilities).  For purposes of
the foregoing sentence, a development program will be regarded as ***.  

 





15

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

2.9         Right of First Negotiation.  If, following the Execution Date,
Company intends to start a process to sell, transfer or grant any rights to a
Person (other than Licensee) with respect to any of Company’s or its Affiliates’
*** (each, a “ROFN Product”), or receives a written offer from a Person (other
than Licensee) to enter into negotiations for the sale, transfer, or grant of
any rights to an ROFN Product, then, in each case, Company shall provide
Licensee with a written notice prior to commencing such processes or responding
to such offer, as applicable (the “ROFN Notice”).  If Licensee notifies Company
of its interest to license such ROFN Product following receipt of the ROFN
Notice (the “ROFN Election Notice”), Company and Licensee shall enter into good
faith negotiations on an exclusive basis for a period of *** to attempt to
negotiate a license for such ROFN Product.  If Licensee does not provide a ROFN
Election Notice within *** of receiving the ROFN Notice or the parties fail to
execute a license for such ROFN Product within *** of the ROFN Election Notice,
then Company shall be free to enter into a license or other agreement with such
Person with respect to such ROFN Product.

 

2.10       Other Licensed Molecule.  From time to time during the Term of this
Agreement, Company will present to the JSC with reasonable information regarding
any *** (each, an “Other Licensed Molecule”).  At the request of Licensee with
*** to be agreed in good faith by the Parties, Company will transfer to Licensee
Materials and further Information reasonably required by Licensee in order to
evaluate, test, and assess the development and commercial potential of each such
Other Licensed Molecule.  Licensee may in its sole discretion at any time during
the Term elect to advance such Other Licensed Molecule by written notice to
Company, it being understood that Licensee will not *** an *** on an Other
Licensed Molecule without first making such election.  Upon such written
election, Licensee shall pay to Company *** within *** after such election and
such Other Licensed Molecule will be subject to the royalty provisions
***.  Except for the foregoing, and notwithstanding anything to the contrary in
this Agreement, Licensee will have no other royalty, upfront, milestone or other
payment obligations to Licensee or its Affiliates relating to any Other Licensed
Molecule or the Development, Manufacturing or Commercialization thereof.  For
clarity, Licensee shall not have any obligation to pay any upfront or milestone
payment contemplated in Section 8.1, Section 8.4 or Section 8.5 with respect to
any Other Licensed Molecule.

 

2.11       Exclusion of Acquirer IP.  Notwithstanding anything to the contrary
in this Agreement, in the event that a Person becomes a New Affiliate of a
Party, then any Patents filed or issued, or Information Controlled, by such New
Affiliate prior to such Person becoming a New Affiliate of such Party (such
date, the “New Affiliate Date”) shall be excluded from Company Patents, Company
Know-How, Licensee Patents, and Licensee Know-How, as applicable, and shall be
excluded from the corresponding licenses granted under such rights in this
Agreement, provided that, such Patents and Information were not previously
Controlled by such Party or any Affiliate of such Party prior to the applicable
New Affiliate Date. 

 





16

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Article 3

 

GOVERNANCE AND MANAGEMENT

 

3.1         Joint Steering Committee. 

 

(a)         Formation.  Within ten (10) days following the Effective Date, the
Parties will form a Joint Steering Committee (the “JSC”) comprised of three (3)
representatives of each of the Parties, unless otherwise agreed by the
Parties.  One representative of Licensee at the JSC will be selected to act as
the chairperson of the JSC.  The JSC will meet at least four (4) times per year
until the receipt of the first Regulatory Approval with respect to a Licensed
Product in a Major Market, and thereafter will meet at least twice per
year.  Each Party may also schedule a meeting of the JSC on an ad hoc basis at
any time upon *** weeks’ notice to the other Party, subject to the reasonable
availability of the JSC members.  Meetings of the JSC may be conducted by
videoconference, teleconference or in person, as agreed by the Parties.  The JSC
will agree upon the time and location of the meetings.  The chairperson, or his
or her designee, will circulate an agenda for each meeting approximately one
week before the date scheduled for the meeting, and will include all matters
requested to be included on such agenda by either Party, which request must be
made at least *** business days prior to one week before the date scheduled for
the meeting for inclusion in the agenda.  The chairperson, or his or her
designee, will take complete and accurate minutes of all discussions occurring
at the JSC meetings and all matters decided upon at the meetings except that
matters reflecting legal advice of counsel will not be included in such
minutes.  A copy of the draft minutes of each meeting will be provided to each
Party by the chairperson, or his or her designee, after each meeting, and such
minutes will be reviewed by the JSC members, with  any needed changes discussed
and final minutes agreed to and provided to each Party within *** days after the
meeting to which such minutes relate unless otherwise agreed.  A reasonable
number of additional representatives of a Party may attend meetings of the JSC
in a non-voting capacity.  Each Party is responsible for its own travel costs
and expenses associated with attending meetings. 

 

(b)         JSC Functions and Powers.  The responsibilities of the JSC will be
as follows:

 

(i)         encouraging and facilitating communication between the Parties with
respect to the development and commercialization of Licensed Products;

 

(ii)        reviewing and approving the overall strategy for development of
Licensed Products in the Field in the Territory;

 

(iii)       reviewing and approving the Development Plan (prepared as described
in Section 5.2) and reviewing and approving updates, as appropriate, to the
Development Plan;

 

(iv)       monitoring the progress of the development of Licensed Products
against the Development Plan and each Party’s diligence in carrying out its
responsibilities thereunder;

 

(v)        reviewing and discussing, but not approving, the Commercialization
Plan (prepared as described in Section 6.2);

 

(vi)       monitoring the progress of the commercialization of the Licensed
Product Commercialization Plan;

 





17

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(vii)      coordinating the Parties’ efforts in connection with any co-promotion
of Licensed Product undertaken by the Parties pursuant to Section 6.6;

 

(viii)     establishing subcommittees on an as-needed basis (including without
limitation those described in Section 3.2), and overseeing the activities of all
subcommittees, and attempting to resolve disputes or disagreements arising in
all such subcommittees; and

 

(ix)       ***;

 

(x)        ***; and

 

(xi)       carrying out the other duties and responsibilities described for it
in this Agreement.

 

For clarity, the JSC shall not have any oversight or authority with respect to
any Next Generation Products.

 

(c)         JSC Decision Making.  All decisions of the JSC will be made ***,
with each member having one vote.  If after reasonable discussion and
consideration of each of the Parties’ views on a particular matter before the
JSC, the JSC is unable to reach a decision *** on such matter, then *** shall
have the final decision-making authority with respect to such matter, except
that if such matter is a Company Matter, then *** shall have the final
decision-making authority with respect to such Company Matter. The JSC shall not
have any authority other than that expressly set forth in this Agreement and,
specifically, shall have no authority (A) to amend this Agreement, (B) to
determine whether or not a Party has met its diligence or other obligations
under the Agreement, or (C) to determine whether or not a breach of this
Agreement has occurred.

 

(d)        Termination of JSC.  The JSC shall continue to exist until the
earliest of: (a) the Parties mutually agreeing to disband the JSC; (b) Company
providing to Licensee written notice of its intention to disband and no longer
participate in the JSC, or (c) termination pursuant to Section
14.3(c).  Thereafter, (x) in the case of clause (a) in the preceding sentence,
the JSC shall have no further obligations under this Agreement, and Licensee
shall provide annual reports to Company summarizing the Development and
Commercialization activities undertaken pursuant to this Agreement and (y) in
the case of clauses (b) and (c) of the preceding sentence, all decision-making
authority and powers of the JSC prior to its termination pursuant to clause (b)
of the preceding sentence shall be assumed by and vest in ***.

 

3.2         Formation of Specific Subcommittees.  The JSC shall form the
following subcommittees:  (a) a joint development committee (“JDC”) to oversee
development of Licensed Products in Territory; (b) a joint commercialization
committee (“JCC”) to receive updates regarding the commercialization of Licensed
Products in the Territory; and (c) a joint patent committee (“JPC”) to
coordinate patent prosecution and defense, taking into account the interests of
Company with respect to claims of Company Patents that are not relevant to
Licensed Products.  At the first meeting of the JSC, JSC shall form the JDC, JPC
and JCC. Sections 3.1(a), (c), and (d) shall apply, mutatis mutandis, to each of
the foregoing





18

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

subcommittees, except as otherwise specified by the JSC with approval of both
Parties’ representatives, and except that if any subcommittee is unable to reach
a decision by *** on any matter, then such matter shall be referred to the JSC
for resolution in accordance with Section 3.1(c).  For clarity, each
subcommittee’s authority shall be derivative of the authority of the JSC, and
the JSC shall identify the specific functions and powers listed in Section
3.1(b) that it delegates to each of the subcommittees.

 

3.3         Alliance Managers.

 

(a)         Appointment.  Each of the Parties shall appoint a single individual
to act as a single point of contact between the Parties (each, an “Alliance
Manager”).  Each Party may change its designated Alliance Manager from time to
time upon written notice to the other Party.  Any Alliance Manager may designate
a substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.

 

(b)         Responsibilities.  Alliance Managers shall be nonvoting participants
in the JSC meetings, unless they are also appointed members of the JSC pursuant
to Section 3.1(a).  An Alliance Manager may bring any matter to the attention of
JSC if such Alliance Manager reasonably believes that such matter warrants such
attention.  Each Alliance Manager shall be charged with creating and maintaining
a collaborative work environment within the JSC.  In addition, each Alliance
Manager: (i) will be the point of first referral in all matters of conflict
resolution; (ii) will coordinate the relevant functional representatives of the
Parties in developing and executing strategies and plans for the Products in an
effort to ensure consistency and efficiency throughout the world; (iii) will
provide a single point of communication for seeking consensus both internally
within the respective Parties’ organizations and between the Parties regarding
key strategy and plan issues; (iv) will identify and bring disputes to the
attention of the JSC in a timely manner; (v) will plan and coordinate
cooperative efforts and internal and external communications; and (vi) will take
responsibility for ensuring that governance activities, such as the conduct of
JSC meetings and production of meeting minutes, occur as set forth in this
Agreement, and that relevant action items resulting from such meetings are
appropriately carried out or otherwise addressed.

 

Article 4

 

TRANSFER AND TECHNICAL ASSISTANCE

 

4.1         Transfer of Company Know-How.  Promptly after the Effective Date,
***, Company will transfer to Licensee the Company Know-How listed in Exhibit
1.  Further, from time to time during the Term at the request of Licensee, ***,
Company shall ensure the timely transfer of all other Information, documents,
tangible embodiments and reports comprising the Company Know-How necessary or
useful for Licensee to assume its responsibilities under the Development Plan or
otherwise exercise its rights relating to Development or Manufacturing under
this Agreement, which transfer shall occur in a manner and following a
reasonable schedule established by the JSC.

 

4.2         Assistance by Company.  To the extent not covered by Section 4.1, at





19

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Licensee’s reasonable request, Company will provide such further technical
assistance as may be requested by Licensee in connection with the transfer to
Licensee of the Development and Manufacture of Licensed Products in the
Territory to ensure Licensee is fully capable of engaging in the Development and
Manufacture of the Licensed Molecules and Licensed Products under this
Agreement.  To the extent not covered by Section 4.1, Licensee will compensate
Company on an FTE basis at the FTE Rate for such further assistance by making
cash payments to Company, based on not-to-exceed estimates provided in advance
and written invoices provided by Company from time to time.

 

Article 5

 

DEVELOPMENT

 

5.1         Research and Development Responsibility.  Licensee shall have sole
authority and responsibility for the Development of Licensed Products in the
Field in the Territory, subject to the oversight of the JSC and subject to
Section 5.4.

 

5.2         Development Plan.  The development of Licensed Product shall be
governed by a written multi-year, research and development plan that sets forth
the anticipated research, pre-clinical and clinical development activities to be
performed with respect to such Licensed Product (and, if relevant, any Companion
Diagnostic) throughout the Territory, and projected timelines for completion of
such activities (the “Development Plan”).  The initial Development Plan is
attached as Exhibit 2, which shall be updated by the Parties *** following the
formation of the JDC.    On an annual basis ***, or more often as the Parties
deem appropriate, the JSC shall, or shall request the JDC to, update and amend,
as appropriate, the then-current Development Plan. Such updates and amendments
shall reflect any changes, re-prioritization of, or additions to the development
activities of the then-current Development Plan, as determined by the JSC.
Updates and amendments to the Development Plan shall be approved by the JSC in
accordance with the decision-making procedures in Section 3.1(c). Once approved
by the JSC, each updated or amended Development Plan shall become effective and
supersede the previous Development Plan as of the date of such approval or at
such other time as decided by the JSC.  Licensee and Company shall each use
Commercially Reasonable Efforts to perform their respective tasks and
obligations in conducting all activities ascribed to it in the Development Plan,
substantially in accordance with the time schedules set forth therein.  In the
event of any inconsistency between the Development Plan and this Agreement, the
terms of this Agreement shall prevail.

 

5.3         Indications.

 

(a)         The Parties acknowledge and agree that the initial Development Plan
existing on the Execution Date covers four primary indications for Licensed
Product, namely Triple-Negative Breast Cancer (“TNBC”), Non-Small-Cell Lung
Cancer (“NSCLC”), Small-Cell Lung Cancer (“SCLC”), and Urothelial Cancer (“UC”)
(the “First Indications”).  The initial Development Plan includes the Phase I/II
Study of IMMU-132 in Patients With *** (ClinicalTrials.gov Identifier:
NCT01631552) (the “Existing Study”).

 





20

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b)         On an ongoing basis during the term of the Agreement, while the JSC
continues, the Parties shall, via the JSC or the JDC, further review and ***,
including both other types of *** approved (for example, ***, etc.) and (ii)
***.

 

(c)         *** may, from time to time, propose additional potential indications
and/or potential combination therapies to the JSC, which proposal shall include
a reasonably detailed description of (i) the rationale for pursuing such
indication or combination therapy and (ii) the clinical trial(s) that *** would
recommend undertaking in order to pursue such indication or combination
therapy.  The JSC shall consider these proposals in good faith and in a timely
manner, ***. The JSC may, in its sole discretion, ***. Notwithstanding the
foregoing, the JSC shall not be required to consider, and may in its sole
decision decline, any proposal relating to a Terminated Indication.

 

5.4         Company Development Activities.  Company shall be responsible for
completing the Existing Study, subject to the Parties entering into a mutually
agreeable clinical management agreement with customary terms (“Clinical
Agreement”), including compensation to Company on an FTE basis at the FTE Rate,
plus Company’s cost of materials, requirements that all Development activities
are conducted in accordance with GCP, GMP and other applicable standards in the
industry and Applicable Law, and other customary terms for agreements of this
sort.  Notwithstanding the foregoing, Company will not amend the protocol or
enroll in any expansion or phase 2 cohorts other than ***or transition to ***
for any *** for any Existing Study, without a decision of the JSC.  To ensure
timely submission of data to regulatory authorities, JSC may elect to have
Licensee assume some or all of the operational aspects of the Existing Study,
including but not limited to ***.  Company may elect, subject to JSC approval
and the Parties entering into a Clinical Agreement, to assume responsibility to
perform up to two (2) additional *** on *** in ***.  The Licensee shall not
unreasonably withhold the approval of its JSC members for such additional
***.  Notwithstanding the foregoing, the JSC shall not be required to consider,
and may in its sole decision decline, any proposed election relating to a
Terminated Indication.  Following JSC approval of any additional *** to be
conducted by Company, the Parties will work together, via the JSC, to
incorporate such *** into the then-current Development Plan.  Company’s conduct
of the Existing Study and any such additional activities approved by the JSC are
referred to herein, collectively, as the “Company Development Activities.”
Company shall use Commercially Reasonable Efforts to perform the Company
Development Activities.  For clarity, JSC may not assign a Company Development
Activity to Company in the Development Plan without the prior written consent of
Company.  The activities of Company’s Affiliates and its permitted Sublicensees
shall be attributed to Company for the purposes of evaluating Company’s
fulfillment of the obligations set forth in this Section 5.4.  Except for
Company Development Activities, neither Company nor its Affiliates shall perform
any Development of IMMU-132.

 

5.5         Developmental Diligence.  Licensee shall use Commercially Reasonable
Efforts to clinically develop and to obtain Regulatory Approval for IMMU-132
(or, if Licensee ceases development of IMMU-132, an Other Licensed Molecule) in
the *** in ***.  The activities of Licensee’s Affiliates and its permitted
Sublicensees shall be attributed to Licensee for the purposes of evaluating
Licensee’s fulfillment of the obligations set forth in this Section 5.5.  For
clarity, Licensee will not be responsible for delays in clinical development or
obtaining





21

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Regulatory Approval to the extent caused by a failure or delay in the
performance by Company of any obligation under Article 4, 5 or 7 or any
representation or warranty related thereto. Notwithstanding anything in this
Agreement to the contrary, Licensee will have no obligation under this Agreement
to Develop, Manufacture or Commercialize or otherwise pursue Next Generation
Products. 

 

5.6         Remedy for Termination of Development

 

(a)         In the event Licensee decides not to pursue a Regulatory Approval in
the Territory for any of the *** before initiating a pivotal trial for ***,
then, subject to *** under Section 5.6(c), Licensee shall have *** to propose a
*** for which it will seek Regulatory Approval in the Territory, along with a
proposed written development plan for such ***.

 

(b)         Notwithstanding anything to contrary in this Agreement, if during
the pursuit of a *** or a *** Licensee reasonably and in good faith determines
(and summarizes its reasoning in a written notice delivered by Company) that (i)
Licensed Product will not result *** to *** in such ***, (ii) it is no longer
***, or (iii) an *** exists for the Licensed Product in *** (each *** pursuant
to clauses (i) or (iii), a “***”), then Licensee will no longer be required to
pursue ***under this Agreement (including Section 5.5), but will be, in each
case (i) through (iii), required to *** a *** provided that it does not *** of
*** under Section 5.6(c).

 

(c)         Notwithstanding Sections 5.6(a) and 5.6(b), Licensee shall not be
required to *** more than a total of *** beyond the *** *** pursuant to clauses
(a) and (b) of this Section 5.6.

 

(d)         If Licensee fails to comply with its obligation to propose or
introduce a *** in accordance with Section 5.6(a) or 5.6(b), as applicable, and
Licensee does not cure such failure within *** following written notice by
Company thereof, then the royalty rates set forth in Section 8.7 will increase
in each tier by *** for each such *** with respect to which Licensee failed to
comply with Section 5.6(a) or 5.6(b), up to a maximum of ***

 

5.7         Costs of Development.

 

(a)         Costs.  Licensee shall pay all costs associated with the
development, manufacturing, and registration of Licensed Products that are
incurred by Licensee or its Affiliates.  In addition, Licensee shall reimburse
Company on an FTE basis in connection with the performance by Company of the
Company Development Activities (the “Company Development Expenses”) subject to
applicable budget or caps set forth in the Clinical Agreement or as set forth in
the Development Plan. 

 

(b)         Report and Payment of Company Development Expenses.  By the ***
(***) day of each Calendar Quarter after the Effective Date, Company shall
provide Licensee with an invoice for the actual Company Development Expenses for
the preceding Calendar Quarter, if any, accompanied by reasonable supporting
documentation.  Licensee shall pay Company the amount in each invoice provided
pursuant to this Section 5.7(b) within *** (***) days after receipt
thereof.  Licensee shall have the right, at a reasonable time and upon
reasonable prior notice, to audit Company’s records to confirm the accuracy of
Company’s costs





22

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

and reports with respect to Company Development Expenses under this
Agreement.  ***.

 

5.8         Records; Reports.    Each Party shall prepare and maintain complete
and accurate records of all work conducted by it under the Development Plan and
all Information resulting from such work.  Such records shall be complete and
accurate and shall fully and properly reflect all work done and results achieved
in sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes.  Each Party shall have the right to review such records
maintained by the other Party at reasonable times.  Each Party shall provide the
JSC (or the other Party, if the JSC has been terminated) with regular reports
summarizing in reasonable detail its work under the Development Plan and the
results of such work.  Unless the JSC establishes a different schedule, such
Information shall be provided to the JSC reasonably in advance of any regularly
scheduled JSC meeting (or to the other Party on semi-annual basis following
termination of the JSC).  Each Party shall promptly provide the JSC or the other
Party with any additional Information regarding its Licensed Product development
activities that is reasonably requested.  Without limiting the forgoing,
Licensee shall inform Company promptly following the occurrence of any
significant development or regulatory event that occurs relating to Licensed
Products (e.g., initiation or completion of a clinical trial, submission of a
U.S. or international regulatory filing, receipt of a response to such U.S. or
international regulatory filing, or clinical safety event for the Licensed
Products).

 

5.9         Regulatory Responsibility.

 

(a)         Licensee, its Affiliates, and Sublicensees shall be the legal and
beneficial owner of all Regulatory Approvals and Regulatory Materials for
Licensed Product in the Territory, and Regulatory Materials relating to such
Regulatory Approvals in the Territory shall be submitted by, and in the name of,
Licensee (or its Affiliates or Sublicensees, as the case may be).  All INDs and
CTAs for the Existing Study shall be transferred to Licensee within *** days
following the completion of the Existing Study, and thereafter the Licensee will
be the sponsor under all INDs and CTAs relating to the Licensed Product. As
such, Licensee shall be responsible for reporting all adverse drug reactions
related to Licensed Products to the appropriate Regulatory Authorities in the
relevant countries in the Territory, in accordance with Applicable Law of such
countries.  Licensee shall also be responsible for all meetings with Regulatory
Authorities and all post-Regulatory Approval commitments to Regulatory
Authorities.

 

(b)         During the Term following the Effective Date, Licensee shall keep
Company reasonably and regularly informed of the submission to Regulatory
Authorities of all material Regulatory Materials, meetings with Regulatory
Authorities, and receipt of, or any material changes to existing, Regulatory
Approvals, in each case for the applicable Licensed Product in the
Territory.  During the Term following the Effective Date, Licensee will use
commercially reasonable efforts to provide to Company any Regulatory Materials
reasonably in advance of submission to Regulatory Authorities, to the extent
practicable, so as to provide Company with an opportunity to review and provide
its comments.

 

(c)         In the event Company assumes responsibility for any portion of the
Territory, the Parties shall enter into a customary pharmacovigilance agreement.

 





23

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d)         Within ***days after the Effective Date or such longer time as may
reasonably be necessary not to exceed ***days after the Effective Date, Company
shall transfer and deliver all Regulatory Materials to Licensee in the manner
and to locations reasonably selected by Licensee. Licensee shall also have the
right to access any Company Know-How included or referenced therein and use such
Company Know-How in connection with the performance of Licensee’s obligations
and exercise of its rights under this Agreement, including inclusion of such
information and Company Know-How in Regulatory Materials for any Licensed
Products.

 

(e)         Licensee shall promptly provide copies of all material
correspondence received from a Regulatory Authority relating to adverse effects
and safe use of any Licensed Product, and all safety and adverse event reports
submitted by Company to a Regulatory Authority relating to a Licensed Product,
all of which will be the Confidential Information of Licensee.

 

(f)         Without limiting Section 5.9(a), Company, on behalf of itself and
its Affiliates, hereby grants to Licensee a right of reference to all INDs and
CTAs for the Existing Study and any other Regulatory Materials Controlled by
Company or its Affiliates with respect to Licensed Products for the purpose of
submitting additional INDs and CTAs and obtaining or maintaining the Regulatory
Approvals for Licensed Product in the Territory.

 

(g)         Licensee shall have the exclusive right to seek and attempt to
obtain pricing and reimbursement approvals for the Licensed Products in the
Territory.

 

(h)         Company shall cooperate in good faith with Licensee in obtaining the
Regulatory Approvals for IMMU-132 in the indications contemplated by the
Development Plan, subject to reimbursement at the applicable FTE Rate for such
activities.

 

5.10       Materials; Limited Use.

 

(a)         Transfer of Materials.  In order to facilitate the Development Plan,
either Party may provide to the other Party certain Materials Controlled by the
supplying Party (“Transferred Materials”). 

 

(b)         Limited Use.  The receiving Party shall use the Transferred
Materials solely for the activities provided for in this Agreement (including
the Development Plan).  Except as reasonably necessary or useful to carry out
the activities described in the Development Plan, the receiving Party shall not,
without the express prior written consent of the supplying Party, attempt to
reverse engineer, reconstruct, synthesize or otherwise modify or copy any
Transferred Materials.

 

(c)         Experimental Material.  The Parties acknowledge that the Transferred
Materials are experimental in nature and may have unknown characteristics and
therefore agrees to use prudence and reasonable care in the use, handling,
storage, transportation and disposition and containment of the Transferred
Materials.

 

(d)         Compliance with Laws.  Each of the Parties shall use the Transferred





24

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Materials in compliance with Applicable Laws.

 

Article 6

 

COMMERCIALIZATION

 

6.1         Commercialization of Licensed Products.  Licensee shall have sole
authority and responsibility for, and shall use Commercially Reasonable Efforts
in, the commercialization of Licensed Products in the Field, subject to
Company’s Co-Promotion Right.  Licensee shall have sole discretion with respect
to the pricing of the Licensed Products in the Territory sold by Licensee, its
Affiliates, its permitted Sublicensees or Company.

 

6.2         Commercialization Plan.  Commercialization of Licensed Product under
this Agreement shall be governed by a written Commercialization Plan that
describes the anticipated commercialization activities (including promotional,
marketing and sales activities) to be performed with respect to Licensed Product
in the Territory by Licensee, its Affiliates, or it permitted Sublicensees, as
well as projected timelines and annual budgets for such activities (the
“Commercialization Plan”).  The initial Commercialization Plan shall be drafted
by Licensee no later than ***.  On an annual basis thereafter (no later than ***
of each Calendar Year), or more often as the Parties deem appropriate, the
Licensee shall update and amend, as appropriate, the then-current
Commercialization Plan.  Such updates and amendments shall reflect any changes,
re-prioritization of, or additions to the anticipated commercialization
activities.  Once provided to the JSC, each updated or amended Commercialization
Plan shall become effective and supersede the previous Commercialization Plan as
of the date of such provision or at such other time as decided by the JSC.  In
the event of any inconsistency between the Commercialization Plan and this
Agreement, the terms of this Agreement shall prevail.

 

6.3         Commercial Diligence.  Licensee shall use Commercially Reasonable
Efforts to market, promote and commercialize IMMU-132 Product (or, if Licensee
ceases development of IMMU-132 or IMMU-132 Product, an Other Licensed Product)
in any indication for which Regulatory Approval is obtained in a Major Market,
subject to any Regulatory Approvals that may be necessary in particular Major
Market countries prior to conducting certain commercialization activities.  The
activities of Licensee’s Affiliates and Sublicensees shall be attributed to
Licensee for the purposes of evaluating Licensee’s fulfillment of the
obligations set forth in this Section 6.3.   

 

6.4         Commercialization Costs.  Licensee shall be responsible for all
costs and expenses associated with its commercialization activities hereunder.

 

6.5         Commercialization Reporting.  Licensee will keep the JSC regularly
informed about all of Licensee’s efforts to commercialize Licensed Product,
including progress towards meeting the goals and milestones in the
Commercialization Plan, significant developments in such Commercialization
efforts, any reasons for any deviations or variances (either in time or in sales
or other numerical figures) in meeting sales projections, milestones or
timelines in the Commercialization Plan, and any proposed changes in its
marketing strategies.  Such disclosures will be made in a written report
provided to Company at least annually for as long as Licensed





25

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Products are being sold in one (1) or more of the ***.

 

6.6         Co-Promotion Right.  At any point prior to ***, Company shall have
the right (the “Co-Promotion Right”) to elect, in writing to Licensee, to field
up to 50%, of the sales efforts  (excluding any management personnel)  for the
commercialization of IMMU-132 in all indications in the United States,
reasonably calculated taking into account ***, *** and *** for IMMU-132, up to a
maximum of ***, subject to Licensee’s reasonable determination that Company’s
representatives have sufficient expertise and ability to fully perform the tasks
assigned to them in the Commercialization Plan and by the JCC and the hiring,
training and readiness of those representatives in accordance with the
Co-Promotion Agreement (as defined below).  In the event that Company notifies
Licensee of its exercise of the Co-Promotion Right by the deadline set forth
above, the Parties shall confer and negotiate in good faith the terms of a
written agreement under which Company will co-promote Licensed Product (the
“Co-Promotion Agreement”).  The Co-Promotion Agreement shall be consistent with
this Section 6.6 and shall include the following terms: (i) Company will be ***;
(ii) Licensee shall ***; (iii) ***; and (iv) such other terms and conditions
customary for this type of agreement and appropriate to ensure the quality and
performance of Company’s sales representatives.  The Parties shall use
commercially reasonable efforts to complete and execute the Co-Promotion
Agreement no later than *** following Company’s exercise of the co-promotion
right.  

 

Article 7

 

Manufacturing

 

7.1         Manufacturing Generally.  Subject to Section 7.2 and Section 7.3,
Licensee shall have sole control, at its sole expense, over manufacturing, and
controlling the supply chain for, all Licensed Products for use and/or sale by
Licensee, its Affiliates, and its permitted Sublicensees in the Territory.  To
the extent Company is responsible for Manufacturing clinical and commercial
supply, without limiting the foregoing:

 

(a)         Supply Agreement and Quality Agreement. The Parties shall negotiate
in good faith, and as soon as reasonably practicable, execute and deliver a
supply agreement and related quality assurance agreement that governs the
responsibilities related to supply of IMMU-132 and quality systems, quality
requirements, quality control, testing and manufacturing records, audits,
complaints, inspections and release for IMMU-132 (the “Supply/Quality
Agreements”).

 

(b)         Access to Facilities.  Company will accommodate Licensee personnel
visiting any of its facilities where it conducts manufacturing of IMMU-132 (each
a “Facility”).  Licensee will provide Company with reasonable notice for any
such visits.  While at a Facility, such Licensee personnel shall have reasonable
access to all areas as are relevant to Company’s performance of  its
manufacturing obligations hereunder, including areas for the manufacture,
storage or quality testing of IMMU-132, and shall comply with all applicable
Company policies and procedures.  Licensee will be solely responsible for all
costs associated with such visits by Licensee personnel.

 





26

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(c)         Person in Plant. Licensee may designate at its discretion up to ***
representatives to be present in the applicable Facility during normal working
hours to coordinate, expedite and guide manufacturing.  

 

(d)         Office Space.  With respect to any Licensee representatives
designated by Licensee to be present at any Facility, Company shall provide: (a)
an on-site office or conference room, reasonable access to parking and toilet
facilities; (b) reasonable access to and use of telephone, internet (but not
Company’s intranet), and photocopying services; and (c) such other reasonable
and customary business accommodations for such Licensee personnel as are
necessary to perform any activities relating to manufacturing performed at such
Facility.

 

(e)         Subcontracting.  Notwithstanding Section 2.2(b), Section 2.3, and
Section 2.4, to the extent such activity is conducted as of the Execution Date
by Company at a Facility, Company shall not subcontract all or any portion of
its obligations under this Article 7 without Licensee’s prior written approval
and in accordance with the applicable Supply/Quality Agreement, and, in the
event of such approval, Licensee shall have the right to review and approve in
advance any proposed subcontract to be executed by Company; such review and
approval will not be unreasonably delayed, withheld, or conditioned.  Any new
agreement with a permitted subcontractor shall provide that Licensee has the
right, but not the obligation, to conduct audits of the vendors’ and
subcontractors’ facilities and operations, subject to the reasonable approval of
said vendors and subcontractors.  Company shall be liable for its subcontractors
hereunder to the same extent as if Company itself had performed or failed to
perform.

 

7.2         Clinical and Commercial Supply.  On a transitional basis, Company
shall supply mutually agreed quantities of IMMU-132 for use by Licensee for the
activities contemplated under the Development Plan and as otherwise for
commercial launch and inventory build, at a transfer price equal to Company’s
Fully Burdened Cost plus *** percent (***%).  Such transfer price shall be paid
by Licensee no later than *** (***) days after Licensee’s receipt of a shipment
of IMMU-132.  Company shall (or cause its Affiliates to) (a) manufacture (or
have manufactured on its behalf) IMMU-132 in accordance with GMP and (b)
provide, and shall use Commercially Reasonable Efforts to cause Company’s Third
Party manufacturer(s) to provide, all reasonable access, as requested by
Licensee, to audit the manufacturing process.  For clarity, this provision does
not apply to Existing Inventory.

 

7.3         Transfer of Manufacturing Technology.

 

(a)         Promptly after the Effective Date, Company shall transfer to
Licensee all then-existing and in-process inventory of IMMU-132 (totaling ***)
(“Existing Inventory”), including a copy of all supporting batch records,
in-process and release testing, GMP certifications and other documentation as
reasonably required by Licensee. Company hereby represents and warrants to
Licensee that all Existing Inventory has been manufactured and stored in
accordance with GMP and all Applicable Laws, and that it complies in all
respects with applicable specifications, which will be provided to Licensee as
soon as practicable after the Effective Date.  Further, Company shall assign and
transfer to Licensee any existing manufacturer’s warranty with respect to the
Existing Inventory to the extent allowed under any applicable agreement.  The
transfer price for such Existing Inventory shall be equal to





27

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Company’s Fully Burdened Cost of manufacturing, but not to exceed ***.  Subject
to the provision by Company to Licensee of reasonable documentation
demonstrating such costs, such transfer price shall be paid by Licensee no later
than *** after receipt of the Existing Inventory.

 

(b)         At Licensee’s request, Company shall, without any further
consideration, fully transfer, within a reasonable and expeditious timeframe and
in any event to be initiated within *** of the Effective Date, the entirety of
the commercial process for the Manufacture of the antibody component of IMMU-132
(i.e., “hRS7”) and all related processes and components, including all
Information and Company Know-How used in, necessary for or related to such
process, to a contract manufacturer designated by Licensee; provided that at
Licensee’s request, Company shall transfer all documents and materials required
for implementation of the Manufacture of IMMU-132 as soon as practicable, but no
later than *** after the request by Licensee at any time following the Effective
Date.  

 

(c)         Without limiting the foregoing, Company will ensure that each
Facility is ready for Pre-Approval Inspection (PAI) within *** after the
submission of the BLA, and the costs of mutually agreed maintenance or upgrades
required at each Facility for such Facility to successfully complete PAI will be
***.  

 

(d)         After Licensee has notified Company that it is prepared to take over
all manufacturing responsibility for Licensed Product, Company shall, to the
extent it is legally able, assign, or cause to be assigned, to Licensee all of
Company’s and its Affiliates’ existing manufacturing, supply and storage
agreements pertaining to any Licensed Products (the “Manufacturing Agreements”),
but excluding the portion of any such agreements that relate to products that
are not included in the licenses granted to Licensee hereunder.  To the extent
that, and for so long as, Company is unable to effect such assignments to
Licensee, Company shall take any and all actions necessary (including entering
into any subcontracting, subleasing or sublicensing arrangements) to provide
Licensee with the full benefits of such Manufacturing Agreements with respect to
Licensed Product.

 

Article 8

 

FINANCIAL PROVISIONS

 

8.1         Upfront Payment. On or within *** following the Effective Date,
Licensee shall pay to Company an initial fee of Two Hundred Fifty Million
Dollars ($250,000,000).  Such fee shall be non-refundable and, except as set
forth in Section 16.20, shall not be creditable against any other amount due to
Company pursuant to this Agreement.

 

8.2         Added Territory Payment.  In consideration for receiving license
rights outside the U.S., Canada, and EU, Licensee agrees as follows:

 

(a)         If Licensee sublicenses commercial rights under this Agreement
outside of the U.S., Canada and EU to one or more Third Parties (a “Qualifying
Sublicensee”) prior to *** of the Execution Date, then, in addition to the
royalties and milestone payments otherwise due under this Article 8 ***,
Licensee shall pay Company ***% of any *** received by Licensee





28

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

from such Qualifying Sublicensee(s).  For clarification, if earned, Company
shall receive the greater of *** or ***. For the avoidance of doubt, if Licensee
makes the payment in accordance with Section 8.2(b), this Section 8.2(a) shall
no longer apply.

 

(b)         At any time prior to the earlier of (i) *** of the Execution Date;
or (ii) the grant of a Sublicense to a Qualifying Sublicensee in accordance with
Section 8.2(a), Licensee shall have the right to elect to pay Company a ***
payment of $50 million, and upon such payment, ***.  

 

(c)         If Licensee does not comply with either Section 8.2(a) or 8.2(b),
then *** of the Execution Date.  In such event, the Parties will ***.

 

8.3         Equity Purchase. On the Execution Date, Licensee and Company shall
execute (a) a Stock Purchase Agreement, pursuant to which (i)  Licensee will
purchase 3,000,000 shares (the “Purchased Shares”) of common stock, par value
$0.01 per share, of Company (“Common Stock”) for an aggregate purchase price of
$14,691,930 and (ii) Company will execute and deliver to, and in favor of,
Licensee, a warrant on customary terms reasonably acceptable to Licensee (the
“Warrant”), pursuant to which Licensee will have the right, until February 10,
2020, to purchase up to 8,655,804 shares (the “Warrant Shares”) of Common Stock
at an exercise price of $4.90 per share (in each case, subject to adjustment in
accordance with the terms of the Warrant), and (b) a Registration Rights
Agreement, pursuant to which Company will agree to register the Purchased Shares
and the Warrant Shares. 

 

8.4         Development Milestone Payments. Licensee shall pay to Company the
milestone payments set forth in the table below within *** after the first
achievement by Licensee, its Affiliates or Sublicensees of the listed milestone
event (“Milestone Event”) ******. For clarity, the payments under this Section
8.4 ******.    

 

Milestone Event

Milestone Payment

 

1. *** by *** in *** for *** (i.e., ***).  The Parties acknowledge and agree
that ***, without any duty to make such *** in ***, and that if this ***. 

***

2. *** by ***. 

***

3. *** of ***

***

4. *** by *** (i.e., *** on the *** granted by the ***).  The Parties
acknowledge and agree that if this ***.

***

5. *** by *** under the ***.

***

6. *** Regulatory Approval by ***.

***

 





29

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

7. *** of BLA ***

***

8. Acceptance by ***.  Not applicable if ***.    

***

9. *** Regulatory Approval by ***.  Not applicable if ***.

***

10. *** by ***.  *** if such ***.

***

11. *** by ***.  *** if such ***.

***

***

1. *** of a ***.

***

2. *** by ***.

***

3. *** by ***.

***

4. *** by ***.  *** such ***.

***

5. *** by ***.  *** if such ***.

***

6. *** by ***.

***

7. *** of ***

***

8. *** of ***

***

9. *** of ***for *** such ***

***

***

1. *** of a ***.

***

2. *** by ***.

***

3. ***

***

4. *** by ***.

***

5. *** by ***.

***

6. *** by ***.

***

7. ***

***

8. *** of ***.

***

9. *** of ***.

***

 





30

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

The milestone payments set forth in this Section 8.4 are subject to, and
conditioned upon the following terms and conditions:  (a) the Parties
acknowledge and agree that ***; (b) for any given indication, the milestone
payments shall ***; (c) in the event that a milestone is paid for an indication
***; (d) the milestones set forth in the table above with respect to ***; (e)
the milestones set forth in the table above with respect to ***; and (f) for ***
and the *** for purposes of this Section 8.4, such ***.

 

8.5         Sales Milestones.  Licensee shall pay to Company each of the
one-time milestone payments set forth below within *** after the conclusion of
the Calendar Quarter in which Net Sales of all IMMU-132 Products in the
Territory first exceed the indicated Dollar value in a Calendar Year.  Licensee
shall promptly notify Company of the occurrence of the first achievement of each
such sales level. For clarity, the payments under this Section 8.5 shall not
apply to any Licensed Product, other than an IMMU-132 Product.

 

Global Annual Net Sales

Milestone Payment

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

8.6         Milestone Terms and Conditions.  Licensee shall notify Company
within *** after the occurrence of each milestone event giving rise to a payment
obligation.  Once paid, all milestone payments made to Company pursuant to
Section 8.4 or Section 8.5 shall be non-refundable and, except as set forth in
this Article 8 or Section 16.20, shall not be creditable against any other
amount due to Company pursuant to this Agreement.  If Company believes that any
Milestone Event has been achieved or that Licensee’s determination with respect
to a Milestone Event is not reasonable, it shall so notify Licensee in writing
and the Parties shall promptly meet and discuss in good faith whether such
Milestone Event has occurred.  Any dispute under this Section 8.6 regarding
whether or not a Milestone Event has occurred or whether Licensee’s
determination that a Milestone Event has not occurred is reasonable shall be
subject to resolution in accordance with Article 15.

 

8.7         Royalty Payments.

 

(a)         Royalty Rates on Licensed Products or Royalty Bearing NGP. Subject
to Section 8.7(c), for the term specified in Section 8.7(b), Licensee shall pay
to Company





31

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

incremental royalties on Net Sales of Licensed Products (in aggregate) or
Royalty Bearing NGP at tiered royalty rates determined by annual Net Sales of
each as follows:

 

 

 

Net Sales (US$) Per Calendar Year of Licensed Products (in aggregate) or Royalty
Bearing NGPs

Royalty Rate

***

***

***

***

***

***

***

20%

 

Notwithstanding anything to the contrary, (i) with respect to any Licensed
Product other than an IMMU-132 Product, the royalty rate in any country for the
period ending on the *** of the First Commercial Sale of IMMU-132 Product in
such country will be as set forth in the table above, and thereafter, until the
expiration of the Other Royalty Term for such Licensed Product in such country,
will be ***, and (ii) except for the royalties set forth in this Section 8.7(a),
***.

 

For example, in the instance of a full Calendar Year, if annual Net Sales of all
Licensed Products in such Calendar Year are $1.5 billion in the aggregate and
Net Sales of all Royalty Bearing NGPs are $1 billion in the aggregate, royalty
payments would be calculated as follows:

 

(i)         With respect to Licensed Products, the royalty rate would be ***. 

 

(ii)        With respect to Royalty Bearing NGP, the royalty rate would be ***. 

 

(b)         Royalty Term. 

 

(i)         IMMU-132 Product Royalty Term. Licensee’s obligation to pay a
royalty under Section 8.7(a) for a particular IMMU-132 Product shall be in
effect in each country of sale from First Commercial Sale in the country and
shall expire, on a country-by-country and product-by-product basis, on the later
of (i) *** and (ii) ***.

 

(ii)        Other Royalty Term. Licensee’s obligation to pay a royalty under
Section 8.7(a) for *** shall be in effect in each country of sale from First
Commercial Sale in the country of such *** and shall expire, on a
country-by-country and product-by-product basis, on the later of (i) ***
following the First Commercial Sale of such Licensed Product in such country and
(ii) ***, is referred to herein as the “Other Royalty Term.”  For clarity,
Licensee shall have no obligation to pay any royalties with respect to a
Licensed Product in a country unless and until there is a First Commercial Sale
of IMMU-132 Product in such country.

 

(iii)       Royalty Bearing NGP Royalty Term. Licensee’s obligation to pay a
royalty under Section 8.7(a) for a particular Royalty Bearing NGP shall be in
effect only until the *** of the First Commercial Sale of IMMU-132 Product in
such country; provided,  however, ***.

 





32

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(c)         Royalty Adjustments.

 

(i)         Generic Erosion.  If, on a country-by-country basis, sales in the
Field on a per dose units basis of Generic Products in such country in aggregate
exceed the amounts as set forth below of the total aggregate sales of per dose
units of all Generic Products and IMMU-132 Products (or other Licensed Products
or Royalty Bearing NGPs, as applicable), in such country as measured at the end
of a full Calendar Quarter, then any royalties due under Section 8.7(a) shall be
reduced, starting with the immediately succeeding Calendar Quarter, by:

 

(1)         ***% if such Generic Product sales reach ***% of such per dose unit
sales levels; and

 

(2)         the percentage of such per dose unit sales levels represented by
Generic Product sales, if such Generic Product sales exceed ***% of such per
dose unit sales levels; provided,  that, in the case of IMMU-132 Product, such
royalty rate will not be reduced below ***, and in the case of any Licensed
Product other than IMMU-132 Product, such royalty rate will not be reduced below
***;

 

(3)         Sales levels for Generic Products shall be based on information
provided by a qualified market research firm selected by mutual agreement of the
Parties (collectively, the “Generic Market Data”).  Notwithstanding anything to
the contrary, where Generic Market Data is not available on a country-by-country
basis for a country but Generic Market Data (x) is available on a regional basis
for the geographic region containing such country, such available regional sales
data across all countries in the applicable geographical region (e.g., ***)
shall be used in the determination of the volume of sales of Generic Products in
such country or (y) is available for the major market country(ies) in such
geographical region accounting for at least *** of the total market for Generic
Products across such geographic region, the Generic Market Data for the
applicable major market countries will be used to determine the volume of sales
for all countries within the applicable geographical region.  Where no Generic
Market Data is available for a particular geographical region, the Parties will
determine the level of sales of Generic Products in such region in good faith
based on the totality of the information then available for global sales of
Licensed Products and Generic Products.

 

(ii)        Payments Under Third Party Agreements.  

 

(1)         Royalties Generally. In the event that Licensee reasonably
determines that, in order to Develop, Manufacture, or Commercialize a Licensed
Product and avoid infringement of any Patent not licensed hereunder, it is
necessary, or otherwise the JPC deems it to be advisable, to obtain a license
from a Third Party and to pay a royalty or other payments under such Patent,
then subject to Section 8.7(c)(iii), Licensee shall be entitled to a credit
against the royalty payments due to Company under this Agreement of an amount
equal to *** of the royalty or other payments paid to such Third Party. The
Parties agree that ***; provided,  however, that ***.  For clarity, (A) any
license from a New Affiliate of Company under any Patent excluded pursuant to
Section 2.11 shall be considered a license from a Third Party for purposes of
this Section 8.7(c)(ii), and (B) a license agreement to which Licensee or any of
its Affiliates is a party as of the Execution Date, in the form such agreement
exists as of





33

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

the Execution Date, will not be considered a third party agreement subject to
provision of this Section 8.7(c)(ii)(1).

 

(2)         *** Patents. Without limiting the foregoing, if Licensee reasonably
determines that it is necessary or advisable to obtain from a Third Party a
license which includes any of the *** Patents, Licensee shall be entitled to,
with respect to any amounts paid to such Third Party under such license, credit:
(A) an amount equal to ***; (B) subject to 8.7(c)(iii), an amount equal to ***;
(C) with respect to any milestone or upfront payment paid to such Third Party,
***.

 

(iii)       Maximum Reduction.  The royalty owed to Company for sales of a
Licensed Product or Royalty Bearing NGP, as applicable, shall not be reduced,
*** by more than ***, provided that ***.

 

Article 9

 

PAYMENTS; PAYMENT REPORTS; AUDITS; taxes; financial matters

 

9.1         Timing of Payment.  Royalty obligations under Section 8.7 shall
accrue at the time the sale of the Licensed Product is made, or invoice is
delivered, whichever is earliest, and royalty, know-how or other payment
obligations that have accrued during a particular Calendar Quarter shall be
paid, on a quarterly basis, within *** after the end of the Calendar Quarter
during which the obligation accrued.  Licensee’s obligation to pay royalties
under this Agreement are imposed only once with respect to the same unit of
Licensed Product regardless of the number of Patents pertaining thereto.

 

9.2         Sublicenses.  In the event Licensee grants licenses or Sublicenses
to others to sell Licensed Products that are subject to royalties under Section
8.7, such licenses or Sublicenses shall include an obligation for the
Sublicensee to account for and report its sales of Licensed Products on the same
basis as if such sales were sales by Licensee, and Licensee shall pay to
Company, with respect to such sales, such royalties as if such sales of the
Sublicensee were sales of Licensee.

 

9.3         Mode of Payment.  All payments to Company hereunder shall be made by
deposit of Dollars by wire transfer in immediately available funds in the
requisite amount to such bank account as Company may from time to time designate
by notice to Licensee.   

 

9.4         Payment Reports and Records Retention.  Within *** after the end of
each Calendar Quarter during which Licensed Products have been sold, Licensee
shall deliver to Company a written report that shall contain at a minimum for
the applicable Calendar Quarter:

 

(a)         Net Sales of each Licensed Product (on a country-by-country basis);

 

(b)         a calculation of the amount of royalty payment due on sales during
such Calendar Quarter, and calculations showing how such royalties were
determined, including the royalty rate(s) applied to calculate the royalties
due;

 





34

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(c)         the amount of taxes, if any, withheld to comply with any Applicable
Law;

 

(d)         the exchange rates used in determining the payments due Company; and

 

(e)         any royalty offsets or other adjustments (e.g., for any Third Party
license) applied in calculating the royalties due to Company, and stepwise
calculations showing the royalties due to Company for the applicable Licensed
Product after any such offset or adjustments.

 

For three years after the end of each Calendar Quarter, Licensee shall keep (and
shall ensure that its Affiliates and Sublicensees shall keep) complete and
accurate records of sales of Licensed Product in such Calendar Quarter in
sufficient detail to confirm the accuracy of the royalty and other payment
calculations hereunder.

 

9.5         Audits.

 

(a)         Upon the written request of Company, and not more than once in each
Calendar Year, Licensee shall permit an independent certified public accounting
firm of internationally recognized standing selected by Company, and reasonably
acceptable to Licensee, to have access to and to review, during normal business
hours and upon no less than *** prior written notice, the applicable records of
Licensee and its Affiliates to verify the accuracy and timeliness of the reports
and payments made by Licensee under this Agreement.  Such review may cover the
records for sales made in any Calendar Year ending not more than *** prior to
the date of such request, and the records for any Calendar Year may be audited
no more than once.  The accounting firm shall disclose to Company only whether
the royalty reports are correct or incorrect and the specific details concerning
any discrepancies.

 

(b)         If such accounting firm concludes that any payments were late or
additional amounts were owed during such period, Licensee shall pay the late
payments and/or additional amounts, with interest from the date originally due
as set forth in Section 9.6, within *** after the date Company delivers to
Licensee a notice referencing the accounting firm’s written report and
requesting such payment.  If the amount of the underpayment is greater than ***
of the total amount actually owed for the Calendar Year audited, then Licensee
shall in addition reimburse Company for all costs related to such audit;
otherwise, Company shall pay all costs of the audit.  In the event of
overpayment, any amount of such overpayment shall be a credit against the next
royalty payment or payments due to Company, until fully utilized.  Any dispute
under this Section 9.5 shall be subject to resolution in accordance with Article
15.

 

(c)         Licensee shall include in each Sublicense granted by it pursuant to
this Agreement a provision requiring the Sublicensee to make reports to
Licensee, to keep and maintain records of sales made pursuant to such
distribution agreement or Sublicense and to grant access to such records by
Company’s independent accountant to the same extent required by Licensee under
this Agreement.

 

(d)         Company shall (i) treat all information that it receives under this
Section 9.5 or under any sublicense agreement of Licensee in accordance with the
confidentiality provisions of Article 11 and (ii) cause its accounting firm to
enter into an acceptable





35

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

confidentiality agreement with Licensee obligating such firm to retain all such
financial information in confidence pursuant to such confidentiality agreement,
in each case except to the extent necessary for Company to enforce its rights
under this Agreement. 

 

9.6         Interest.  If either Party fails to make any payment due to the
other Party under this Agreement, then interest shall accrue on a daily basis at
an annual rate of *** percentage points above the then-applicable prime rate of
interest as quoted in the “Money Rates” section of the West Coast edition of the
Wall Street Journal (or, if not available therein, as quoted in a reputable
source reasonably acceptable to both Parties), calculated daily on the basis of
a 365-day year, or at the maximum rate permitted by Applicable Law, whichever is
the lower, for the period from the due date for payment until the date of actual
payment.

 

9.7         Taxes.

 

(a)         Licensee will make all payments to Company under this Agreement
without deduction or withholding for taxes except to the extent that any such
deduction or withholding is required by Applicable Law to be made on account of
Taxes.  Solely for purposes of this Section 9.7, “Tax” means any present or
future taxes, levies, imposts, duties, charges, assessments or fees of any
nature (including interest, penalties and additions thereto) that are imposed by
the applicable government or other taxing authority.

 

(b)         Any Tax required to be withheld under Applicable Law on amounts
payable under this Agreement will promptly be paid by Licensee on behalf of
Company to the appropriate governmental authority, and Licensee will furnish
Company with evidence of such requirement together with proof of payment of such
Tax within *** following such payment.  Any such Tax, to the extent withheld and
paid to the appropriate governmental authority, shall be treated for all
purposes of this Agreement as having been paid to Company.  Any such Tax
required to be withheld will be an expense of and borne by Company.

 

(c)         If Licensee had a duty to withhold Taxes in connection with any
payment it made to Company under this Agreement but Licensee failed to withhold,
and such Taxes were assessed against and paid by Licensee, then Company will
indemnify and hold harmless Licensee from and against such Taxes (but excluding
any interest and penalties arising from Licensee’s failure).  If Licensee makes
a claim under this Section 9.7(c), it will comply with the obligations imposed
by Section 9.7(b) as if Licensee had withheld Taxes from a payment to Company.

 

(d)         Licensee and Company will cooperate with respect to all
documentation required by any taxing authority or reasonably requested by
Licensee or Company to secure a reduction in the rate of applicable withholding
Taxes.

 

9.8         Exchange Rates.  With respect to sales of Licensed Products invoiced
in U.S. Dollars, the Net Sales and royalties payable shall be expressed in U.S.
Dollars.  With respect to sales of Licensed Products invoiced in a currency
other than U.S. Dollars, the Net Sales and royalties payable shall be expressed
in the currency of the invoice issued by the Party making the sale together with
the U.S. Dollars equivalent of the royalty due, calculated pursuant to this
Section 9.8. Such foreign currency amounts shall be converted into United States
Dollars (USD)





36

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

using Licensee’s standard conversion methodology.  Such conversion methodology
shall be consistently applied for all currency conversions in arriving at the
financial information publicly reported in Licensee’s audited financial
statements and should be consistent with accounting standards generally accepted
in the United States.

 

9.9         Exchange Control.  If at any time legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country in the
Territory where any Licensed Products are sold, the Parties agree that (a) such
occurrence shall not be considered a breach of this Agreement but only to the
extent that (i) such legal restrictions cannot be reasonably avoided by Licensee
and (ii) they are not imposed by Licensee’s country of domicile, (b) royalty
payments shall be made through such lawful means or method as the Parties
reasonably shall determine and (c) royalty payments on Net Sales of a Licensed
Product due hereunder shall continue to accrue until such time as payment shall
be made through any lawful means or methods that may be available as the Parties
shall reasonably determine.

 

9.10       Cooperation in Financial Reporting.  Company shall cooperate in good
faith with Licensee with respect to, and will assist Licensee in connection
with, matters relating to financial statements, audits, filings with the U.S.
Securities and Exchange Commission, to the extent such matters arise out of or
relate to this Agreement, including providing financial information to Licensee
to enable Licensee to timely fulfill its reporting requirements under the
Exchange Act.

 

Article 10

 

INVENTIONS AND PATENTS

 

10.1         Ownership of Inventions. Each Party shall own all Inventions
generated solely by it and its Affiliates and their respective employees, agents
and independent contractors in the course of conducting such Party’s activities
under this Agreement (collectively, “Sole Inventions”).  All Inventions that are
generated jointly by employees, Affiliates, agents, or independent contractors
of each Party in the course of performing activities under this Agreement
(collectively, “Joint Inventions”) shall be owned jointly by the Parties in
accordance with joint ownership interests of co-inventors under U.S. patent laws
(that is, each Party shall have full rights to license, assign and exploit such
Joint Inventions (and any patents arising therefrom) anywhere in the world,
without any requirement of gaining the consent of, or accounting to, the other
Party), subject to the licenses granted herein and subject to any other
intellectual property held by such other Party. Inventorship shall be determined
in accordance with U.S. patent laws.

 

10.2         Disclosure of Inventions. Each Party shall promptly disclose to the
other all Sole Inventions or Joint Inventions, including all invention
disclosures or other similar documents submitted to such Party by its, or its
Affiliates’, employees, agents or independent contractors describing such Sole
Inventions or Joint Inventions. Such Party shall also respond promptly to
reasonable requests from the other Party for more Information relating to such
inventions.

 





37

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

10.3         Prosecution of Patents.  

 

(a)         Company Patents. Except as otherwise provided in this Section
10.3(a), as between the Parties, subject to ***, the Company Patents in the
Territory shall be controlled, prepared, filed, and prosecuted ***. As soon as
reasonably practicable after the Effective Date, the Parties shall ***.  Both
Parties shall have the opportunity to comment on the response or document within
such thirty (30) day period, which comments shall be reasonably considered by
the other Party.  The Parties acknowledge and agree that certain Company Patents
may include both (i) ***; and (ii) ***. If Company determines *** to abandon any
Company Patent, cease prosecution of any claim or prosecute any claim in a
manner which Licensee, *** deems as material to a Licensed Molecule, Licensed
Product, Next Generation Product or its activities hereunder, or not maintain
any Company Patent anywhere in the Territory, then Company shall provide
Licensee written notice of such determination at least *** before any deadline
for taking action to avoid abandonment (or other loss of rights) and shall
provide Licensee with the opportunity to prepare, file, prosecute and maintain
such Company Patent in the Territory on behalf of Company and in Company’s name;
provided,  however, such Company Patent or claim shall be considered expired for
the purposes of the Royalty Term pursuant to Section 8.7(b) and Section 8.7(c).
Company agrees to provide Licensee with all information necessary or desirable
to enable Licensee to comply with the duty of candor/duty of disclosure
requirements of any patent authority. ***, in the course of preparing, filing,
prosecuting and maintaining the Company Patents, ***.

 

(b)         Licensee Patents. Subject to the oversight of the JPC, Licensee
shall have the sole right and authority to prepare, file, prosecute (including
any oppositions, interferences, reissue proceedings reexaminations and
post-grant proceedings) and maintain the Licensee Patents. ***.

 

(c)         Joint Patents. Subject to the oversight of the JPC, with respect to
any potentially patentable Joint Invention, Licensee shall have the first right,
but not the obligation, to prepare patent applications based on such Joint
Invention, to file and prosecute (including any oppositions, interferences,
reissue proceedings, reexaminations and post-grant proceedings) such patent
applications, and to maintain any patents issuing therefrom (any such patent
application and patents, a “Joint Patent”).  Each Party shall bear its own
internal costs in respect of the filing prosecution of and maintenance Joint
Patents by Licensee. Out-of-pocket costs incurred in respect of the filing,
prosecution and maintenance of Joint Patents by Licensee shall be borne by
Licensee. Licensee shall provide Company reasonable opportunity to review and
comment on such prosecution efforts regarding such Joint Patent, and Company
shall provide Licensee reasonable assistance in such efforts. Licensee shall
provide Company with a copy of all material communications from any patent
authority in the applicable jurisdictions regarding the Joint Patent being
prosecuted by Licensee, and shall provide drafts of any material filings or
material responses to be made to such patent authorities a reasonable time in
advance of submitting such filings or responses. Each Party agrees to provide
the other Party with all information necessary or desirable to enable the other
Party to comply with the duty of candor/duty of disclosure requirements of any
patent authority. If Licensee declines to file, or if Licensee subsequent to
filing determines that it is no longer interested in supporting the continued
prosecution or maintenance of a particular Joint Patent in a country or
jurisdiction: (i) then Licensee shall





38

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

provide Company written notice of such determination at least *** before any
deadline for taking action to avoid abandonment (or other loss of rights) and
shall provide Company with the opportunity to prepare, file, prosecute and
maintain such Joint Patent, at Company’s sole cost; and (ii) Licensee shall, if
requested in writing by Company, assign its ownership interest in such Joint
Patent in such country or jurisdiction to Company for no additional
consideration (except in the case of a U.S. patent or patent application that is
tied by a terminal disclaimer to another patent right owned by the Licensee). If
such assignment is effected (or if it is not effected because of a terminal
disclaimer), any such Joint Patent shall thereafter be excluded from the license
granted by Company under Section 2.1.

 

(d)         Cooperation. Each Party shall provide the other Party all reasonable
assistance and cooperation in the patent prosecution efforts provided above in
this Section 10.3, including providing any necessary powers of attorney and
executing any other required documents or instruments for such prosecution.
Licensee shall consult with Company before applying for or obtaining any patent
term extension or related extension of rights, including supplementary
protection certificates and similar rights for any Company Patent or Joint
Patent. Company shall provide reasonable assistance to Licensee in connection
with obtaining any such extensions for the Company Patent or Joint Patent.  To
the extent reasonably and legally required in order to obtain any such extension
in a particular country, each Party shall make available to the other a copy of
the necessary documentation to enable such other Party to use the same for the
purpose of obtaining the extension in such country.

 

10.4         Infringement by Third Parties.  

 

(a)         Notification. If there is any infringement, threatened infringement,
or alleged infringement of a Company Patent, Licensee Patent, or Joint Patent on
account of a Third Party’s manufacture, use, offer for sale, or sale of a
Licensed Molecule or Licensed Product in the Field (in each case, a “Product
Infringement”), then each Party shall promptly notify the other Party in writing
of any such Product Infringement of which it becomes aware, and shall provide
evidence in such Party’s possession demonstrating such Product Infringement.

 

(b)         Enforcement Rights.

 

(i)         Company Patents and Joint Patents. Subject to Section 10.4(e) and
the remainder of this Section 10.4(b)(i), subject to the oversight of the JPC,
Licensee shall have the first right, but not the obligation, to bring an
appropriate suit or other action against any person or entity allegedly engaged
in any Product Infringement of the Company Patents or the Joint Patents in the
Territory (and to defend any related counterclaim), at Licensee’s expense.
Licensee shall have until the Action Date, to elect to so enforce such Company
Patent or Joint Patent in the Territory (or to settle or otherwise secure the
abatement of such Product Infringement).  In the event Licensee fails to
initiate legal action (or settle or otherwise secure the abatement of such
Product Infringement) by the Action Date, Company shall have the right to
commence a suit or take action to enforce the applicable Company Patents or
Joint Patents with respect to such Product Infringement in the Licensed
Territory, at Company’s expense.  Each Party shall provide to the Party
enforcing any such rights under this Section 10.4(b)(i) reasonable assistance in
such enforcement, at such enforcing Party’s request and expense, including
joining such action as a party plaintiff if required by Applicable Law to pursue
such





39

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

action. The enforcing Party shall keep the other Party regularly informed of the
status and progress of such enforcement efforts, and shall reasonably consider
the other Party’s comments on any such efforts.

 

(ii)         Licensee Patents. Subject to the oversight of the JPC, Licensee
shall have the sole right, but not the obligation, to bring an appropriate suit
or other action against any person or entity allegedly engaged in any Product
Infringement of the Licensee Patents.  Company shall provide reasonable
assistance to Licensee in such enforcement, at Licensee’s request and expense.
Licensee shall keep Company regularly informed of the status and progress of
such enforcement efforts, and shall reasonably consider Company’s comments on
any such efforts.

 

(c)         Settlement. Subject to the oversight of the JPC, without the prior
written consent of the other Party, neither Party shall settle any claim, suit
or action that it brought under this Section 10.4 that admits the invalidity or
unenforceability of any Company Patent, Licensee Patent, or Joint Patent,
requires abandonment or limits the scope of any Company Patent, Licensee Patent,
or Joint Patent or would limit or restrict the ability of either Party to sell
Licensed Products anywhere in the Territory.

 

(d)         Expenses and Recoveries. A Party bringing a claim, suit or action
under Section 10.4(b)(i) or 10.4(b)(ii) against any person or entity engaged in
Product Infringement shall be solely responsible for any expenses incurred by
such Party as a result of such claim, suit or action.  If such Party recovers
monetary damages from such Third Party in such claim, suit or action, such
recovery shall be allocated first to the reimbursement of any expenses incurred
by the Parties in such litigation, and any remaining amount shall be distributed
as follows: *** *** to the Party bringing such claim, suit or action, and *** to
the other Party. 

 

(e)         Patents Licensed from Third Parties.  Each Party’s rights under this
Section 10.4 with respect to any Company Patent, Licensee Patent, or Joint
Patent licensed to the other Party by a Third Party shall be subject to the
rights of such Third Party to enforce such Patent and/or defend against any
claims that such Patent is invalid or unenforceable.

 

10.5         Defense of Patents.

 

(a)         Subject to the oversight of the JPC, if any Party receives notice by
counterclaim, declaratory judgment action or otherwise, alleging the invalidity
or unenforceability of any Company Patent or Joint Patent, it shall bring such
fact to the attention of the other Party, including all relevant information
related to such claim. Where such allegation is made in an opposition,
reexamination, interference or other patent office proceeding, the provisions of
Section 10.3 shall apply. Where such allegation is made in a counterclaim to a
suit or other action brought under Section 10.4, the provisions of Section 10.4
shall apply. Where such allegation is made in a declaratory judgment or other
court action, (i) the Party who prosecuted such Company Patent or Joint Patent
pursuant to Section 10.3 shall have the first right to defend such action at its
own expense, provided that if a Party pursuant to Section 10.4 elects to bring
an infringement counterclaim, the provisions of Section 10.4 shall thereafter
apply; and (ii) Licensee shall have the sole right, but no obligation, to defend
such Licensee Patent.  If the Party with the first right to defend a Company
Patent or Joint Patent elects not to





40

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

defend such action, it shall so notify the other Party in writing, and the other
Party shall have the right to defend such action, at the other Party’s expense.
For any such action involving a Company Patent or Joint Patent, the
non-defending Party shall provide to the defending Party all reasonable
assistance in such defense, at the defending Party’s request and expense; and
the defending Party shall keep the other Party regularly informed of the status
and progress of such efforts, and shall reasonably consider the other Party’s
comments on any such efforts.

 

(b)         Without the prior written consent of the other Party, neither Party
shall enter into any settlement of any claim, suit or action that it defended
under this Section 10.5 that admits the invalidity or unenforceability of any
Company Patent or Joint Patent, requires abandonment or limits the scope of any
Company Patent or Joint Patent or would limit or restrict the ability of either
Party to sell Licensed Products anywhere in the Territory.

 

10.6         Patent Marking. Licensee shall, and shall require its Affiliates
and Sublicensees, to, mark Licensed Products sold by it hereunder (in a
reasonable manner consistent with industry custom and practice) with appropriate
patent numbers or indicia to the extent permitted by Applicable Law, in those
countries in which such markings or such notices impact recoveries of damages or
equitable remedies available with respect to infringements of Patents.

 

10.7         Personnel Obligations. Prior to beginning work under this Agreement
relating to any Development, Manufacture or Commercialization of a Licensed
Molecule or Licensed Product, each employee, agent or independent contractor of
Licensee or Company or of either Party’s respective Affiliates shall be bound by
non-disclosure and invention assignment obligations that are consistent with the
obligations of Licensee or Company, as appropriate, in this Article 10,
including without limitation: (a) promptly reporting any invention, discovery,
process or other intellectual property right; (b) assigning to Licensee or
Company, as appropriate, all of his or her right, title and interest in and to
any invention, discovery, process or other intellectual property right; (c)
cooperating in the preparation, filing, prosecution, maintenance and enforcement
of any patent and patent application; (d) performing all acts and signing,
executing, acknowledging and delivering any and all documents required for
effecting the obligations and purposes of this Agreement; and (e) abiding by the
obligations of confidentiality and non-use set forth in Article 11. It is
understood and agreed that such non-disclosure and invention assignment
agreement need not reference or be specific to this Agreement.

 

10.8         Trademarks.

 

(a)         Licensee shall be responsible for the selection, searching,
clearance, filing, registration, maintenance and defense of the trademarks used
to identify the Licensed Products, and all trademarks, logos, taglines, trade
dress, domain names and/or indicia of origin for use in connection with the sale
or marketing of Licensed Products in the Field in the Territory (the “Marks”),
as well as all expenses associated therewith.  Notwithstanding the foregoing,
only upon the reversion of rights in ***and ***to Company in accordance with
Section 8.2(c),  in order to further the development of a consistent worldwide
brand for the Licensed Product, Licensee agrees to consult with Company on the
selection of Marks and to use good faith efforts to implement suggestions made
by Company in furtherance of such worldwide brand.  All uses of the Marks shall
be reviewed by the JSC (or a subcommittee thereof) and shall comply with all





41

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Applicable Laws (including, without limitation, those laws and regulations
particularly applying to the proper use and designation of trademarks in the
applicable countries). Neither Party shall, without the other Party’s prior
written consent, use any trademarks or house marks of the other Party (including
the other Party’s corporate name), or marks confusingly similar thereto, in
connection with such Party’s marketing or promotion of Licensed Products under
this Agreement, except to the extent required to comply with Applicable Laws.
Licensee shall own all Marks.

 

(b)         During the term of the Co-Promotion Agreement, Licensee will grant
to Company the non-exclusive right, free of charge, (i) to use the Licensee’s
corporate name and logo in the U.S. solely for the purpose of co-promoting
Licensed Products in accordance with the terms of this Agreement and, when
executed, the Co-Promotion Agreement, and to use Company’s corporate name and
logo in the U.S. solely for the purpose of co-promoting Licensed Products in
accordance with the terms of this Agreement and, when executed, the Co-Promotion
Agreement, provided that such rights shall be exercised, and all Licensed
Products bearing such names and/or logos shall be manufactured in accordance
with the quality standards established by the JSC.  Licensee shall remain the
owner of the Licensee corporate name and logo and the trademarks and the
goodwill pertaining thereto.  Company shall remain the owner of the Company
corporate name and logo and the trademarks and the goodwill pertaining thereto.

 

10.9         Common Interest Disclosures.  With regard to any information or
opinions disclosed pursuant to this Agreement by one Party to the other
regarding intellectual property and/or technology owned by Third Parties,
Company (or its Affiliates) or Licensee (or its Affiliates), Company and
Licensee agree that they have a common legal interest in determining whether,
and to what extent, Third Party intellectual property rights may affect the
conduct of the development, manufacturing, marketing and/or sale of Licensed
Products, and have a further common legal interest in defending against any
actual or prospective Third Party claims based on allegations of misuse or
infringement of intellectual property rights relating to the development,
manufacturing, marketing and/or sale of Licensed Products.  Accordingly, Company
and Licensee agree that all such information and materials obtained by Company
and Licensee from each other will be used solely for purposes of the Parties’
common legal interests with respect to the conduct of the Agreement.  All
information and materials will be treated as protected by the attorney-client
privilege, the work product privilege, and any other privilege or immunity that
may otherwise be applicable.  By sharing any such information and materials,
neither Party intends to waive or limit any privilege or immunity that may apply
to the shared information and materials.  Neither Party shall have the authority
to waive any privilege or immunity on behalf of the other Party without such
other Party’s prior written consent, nor shall the waiver of privilege or
immunity resulting from the conduct of one Party be deemed to apply against any
other Party.

 

10.10       CREATE Act.  The Parties acknowledge and agree that this Agreement
is a “joint research agreement” as defined in the Cooperative Research and
Technology Enhancement (CREATE) Act of 2004, U.S. Public Law 108-453.

 





42

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Article 11

 

CONFIDENTIALITY; SOLICITATION BY Company

 

11.1         Confidentiality Obligations.  All Information disclosed by one
Party to the other Party pursuant to this Agreement, or pursuant to the
Confidential Information Agreement by and between Licensee and Company effective
as of June 3, 2016, shall be the “Confidential Information” of the disclosing
Party for all purposes hereunder.  Each Party agrees that, for the Term and for
five (5) years thereafter (or, if shorter, for the longest period allowed under
Applicable Law), such Party shall, and shall ensure that its Affiliates,
officers, directors, employees and agents shall keep confidential and not
publish or otherwise disclose and not use for any purpose except as expressly
permitted hereunder any Confidential Information or materials furnished to it by
the other Party (including, without limitation, know-how of the disclosing
Party).  Confidential Information includes any and all technical, business or
other information provided by or on behalf of one Party to the other Party,
whether prior to, on or after the Effective Date, or otherwise generated by or
on behalf of either or both Parties in connection with this Agreement, including
the terms of this Agreement (subject to Section 11.4 and 11.5), information
relating to the Licensed Molecule or any Licensed Product (including Regulatory
Materials), any Development, Manufacture or Commercialization of the Licensed
Molecule or any Licensed Product, any know-how with respect thereto developed by
or on behalf of the disclosing Party or its Affiliates or Sublicensees or the
scientific, regulatory or business affairs or other activities of either Party
(including, for the avoidance of doubt, any such information that is shared
pursuant to this Agreement).  Any Confidential Information primarily relating to
IMMU-132 shall be the Confidential Information of both Parties (“IMMU-132
Information”), and each Party shall be deemed both the disclosing Party and the
receiving Party with respect thereto. Any Confidential Information primarily
relating to a Next Generation Product shall be deemed to be the Confidential
Information of Licensee alone. The foregoing obligations shall not apply to any
Information disclosed by a Party hereunder to the extent that the receiving
Party can demonstrate with competent evidence that such Information:

 

(a)         was already known to the receiving Party or its Affiliate, other
than under an obligation of confidentiality, at the time of disclosure; 

 

(b)         was generally available to the public or otherwise part of the
public domain, at the time of its disclosure to the receiving Party;

 

(c)         became generally available to the public or otherwise part of the
public domain after its disclosure to the receiving Party and other than through
any act of the receiving Party in breach of this Agreement;

 

(d)         was subsequently lawfully disclosed on a non-confidential basis to
the receiving Party or its Affiliate by a Third Party, other than in
contravention of a confidentiality or non-use obligation of such Third Party to
the disclosing Party; or

 

(e)         was independently developed or discovered by employees of the
receiving Party or its Affiliates without reference to or reliance upon
Confidential Information of the disclosing Party as demonstrated by competent
evidence.

 

For clarity, subsections (a) and (e) above do not apply to IMMU-132 Information.

 

11.2         Authorized Disclosure.  A Party may disclose the Confidential
Information





43

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances:

 

(a)         Filing or prosecuting Patents relating to Joint Inventions, Licensed
Products as permitted under this Agreement;

 

(b)         Regulatory submissions and filings and other interactions with
regulatory authorities relating to Licensed Products;

 

(c)         Prosecuting or defending litigation as permitted under this
Agreement;

 

(d)         Disclosure required by applicable rules or regulations of any
regulatory body including without limitation the U.S. Securities and Exchange
Commission or similar regulatory agency in a country other than the United
States, or stock exchanges (such as Nasdaq); and

 

(e)         Disclosure, in connection with the performance of this Agreement or
exercise of rights or licenses under this Agreement, to Affiliates, licensees,
sublicensees, research collaborators, employees, auditors, consultants,
subcontractors, clinical investigators or agents, each of whom prior to such
disclosure must be bound by similar obligations of confidentiality and non-use
no less restrictive to those set forth in this Article 11;

 

provided, in each case (b) and (d), that the disclosing Party must (i) provide
the other Party a reasonable opportunity to review and comment in advance on
such proposed disclosure, (ii) consider in good faith any comments provided by
the other Party, (iii) limit the disclosure to that actually required, and (iv)
seek confidential treatment of the information required to be disclosed if the
other Party so requests.

 

Further, a Party may disclose the other Party’s Confidential Information to the
extent such disclosure is required by valid court order or legal process;
provided,  however,  that such Party gives the other Party advance notice of
such required disclosure, limits the disclosure to that actually required, and
cooperates in the other Party’s attempts to obtain a protective order or
confidential treatment of the information required to be disclosed.

 

11.3         Confidentiality of Agreement Terms.  The Parties acknowledge that
the terms of this Agreement shall be treated confidentially as Confidential
Information of both Parties.  For clarity, Section 11.1(a) and (e) shall not
apply to the terms of this Agreement.  Notwithstanding the foregoing and subject
Company’s obligations under Section 11.6, after the No-Shop Start Date, such
terms may be disclosed by a Party to investment bankers, investors, and
potential investors or acquirers and their respective advisors, in the context
of a potential transaction, each of whom prior to disclosure must be bound by
similar obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Article 11.  In addition, the Parties agree that each
of them will be required to file a copy of this Agreement with the U.S.
Securities and Exchange Commission, and each of them will seek to obtain
confidential treatment of economic and trade secret information and further
agree that neither one of them will file this Agreement as an exhibit to Form
8-K but rather will attach it as an exhibit to its next periodic report required
to be filed under the Securities Exchange Act of 1934, as amended. If the
Agreement is required to





44

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

be filed with another similar regulatory agency in a country other than the
United States or of any stock exchange or other securities trading institution,
as required by Applicable Law, the Parties agree to consult with each other in
advance of any such filing and obtain the consent of the other Party with
respect to the content of such disclosure, with such consent not to be
unreasonably withheld.  In connection with any such filing, such Party shall
endeavor to obtain confidential treatment of economic and trade secret
information.  In any event, the Parties agree to take all reasonable action to
avoid disclosure of Confidential Information except as permitted hereunder. The
Party subject to such disclosure requirement shall provide the other Party with
a reasonable opportunity to review and comment in advance on the disclosing
Party’s proposed disclosure and such disclosing Party shall consider in good
faith any comments thereon provided by the other Party.

 

11.4         Publicity.

 

(a)         Each Party may issue a press release announcing the execution of
this Agreement, provided that the timing and content of each such release shall
be mutually agreed, such agreement not to be unreasonably withheld.  Exhibit 5
sets forth the form of Licensee’s press release and Exhibit 6 sets forth the
form of Company’s press release.

 

(b)         During the Term, Licensee may issue additional press releases or
public statements; provided,  that prior to such issuance Licensee shall provide
copies of such press releases or public disclosure statements to Company to
provide a reasonable opportunity to review and comment in advance on such
proposed disclosure and Licensee shall consider in good faith any comments
provided by Company. Subject to Applicable Law, Licensee shall not issue a press
release or public announcement disclosing the terms of this Agreement without
the prior written approval of Company, not to be unreasonably withheld,
conditioned or delayed.  Company shall not issue a press release or public
announcement relating to Licensed Products and/or this Agreement without the
prior written approval of Licensee at Licensee’s sole
discretion.  Notwithstanding the above, but subject to Section 11.3, a Party may
issue a press release or public announcement if and to the extent required by
Applicable Law, including without limitation by the rules or regulations of the
U.S. Securities and Exchange Commission or similar regulatory agency in a
country other than the U.S. or the rules of any stock exchange or Nasdaq, in
each case after first notifying the other Party of such planned press release or
public announcement at least *** in advance of issuing such press release or
making such public announcement (or with as much advanced notice as practicable
under the circumstances if it is not practicable to provide notice at least ***
in advance) for the sole purpose of allowing the other Party to review the
proposed press release or public announcement for the inclusion of Confidential
Information or the use of its name, and such disclosing Party must seek to limit
the disclosure to that actually required, and obtain a protective order or
confidential treatment of the information required to be disclosed.

 

(c)         Notwithstanding the above, if the relevant text of a press release
or public announcement has already previously been reviewed and approved by the
other Party and the text remains accurate and complete (such as the description
of this Agreement in filings under the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), then such text may be republished without further
review by the other Party.  In addition, the advance review provided in Section
11.4(a) or 11.4(b) shall apply only to the portion of the public announcement





45

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

that concerns Licensed Products, this Agreement and/or the other Party and shall
not be interpreted to require a Party to provide an advance copy of the entire
public announcement (such as an advance copy of an entire filing under the
Exchange Act).

 

(d)         When appropriate in Licensee’s reasonable discretion, Licensee will
reference Company as the licensor of IMMU-132 and/or IMMU-132 Product in public
statements regarding IMMU-132 and/or IMMU-132 Product.

 

11.5         Publications.  During the Term, Licensee may publicly present or
publish results of studies carried out under this Agreement relating to any
Licensed Product in the Field (each such presentation or publication, a
“Publication”); provided,  that prior to such presentation or publication
Licensee shall provide copies of such Publication to Company to provide a
reasonable opportunity to review and comment in advance on such Publication and
Licensee shall consider in good faith any comments provided by Company. Licensee
shall provide Company the opportunity to review any proposed Publication at
least *** prior to the earlier of its presentation or intended submission for
publication.  Licensee agrees, upon request by Company, not to submit or present
any Publication until the other Party has had an additional *** to comment on
any material in such Publication.  Licensee shall consider the comments of the
other Party in good faith, but will retain the sole authority to present or
submit for publication the Publication.  Licensee shall provide the other Party
a copy of the Publication at the time of the submission or presentation.
Notwithstanding the foregoing, Licensee shall not have the right to publish or
present Company’s Confidential Information without Company’s prior written
consent, and Company shall not have the right to publish or present Licensee’s
Confidential Information without Licensee’s prior written consent. The Parties
further acknowledge that Company has made significant contributions to the
development of Licensed Molecules and Licensed Products as of the Effective
Date, and the Parties agree that any public disclosure and/or scientific
publications made after the Effective Date regarding Licensed Molecules and/or
Licensed Products shall give appropriate recognition to Company scientists who
are responsible for the development of Licensed Molecules and/or Licensed
Products. Company shall not publicly present or publish any Publications without
Licensee’s prior written approval at Licensee’s sole discretion.

 

11.6         Solicitation by Company. 

 

(a)         Company and its Affiliates shall, and shall cause their
representatives to, immediately cease and cause to be terminated any
discussions, activities or negotiations with any Person (other than an
Interested Person) that may be ongoing with respect to a Proposal (including
terminating access to any physical or electronic data rooms relating to a
possible Proposal) and, if applicable, shall request each Person that has
heretofore executed a confidentiality agreement in connection with a possible
Proposal to have returned to Company or destroyed any confidential information
that has been provided to any Person in any such discussions or negotiations
occurring in the *** prior to the Execution Date.  From and after the date
hereof until the termination of this Agreement pursuant to Article 14, Company
and its Affiliates shall not, and shall cause their representatives not to,
directly or indirectly, (i) solicit, initiate or encourage, including by way of
continuing to provide access to non-public





46

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

information, or take any other action to facilitate, any inquiry in connection
with or the making of any proposal from any Person that constitutes, or may
reasonably be expected to lead to, a Proposal, (ii) enter into, explore,
maintain, participate in or continue any discussion or negotiation with any
Person (other than Licensee or any of its representatives, as applicable)
regarding a Proposal, or furnish to any Person (other than Licensee or any of
its representatives, as applicable) any information or otherwise cooperate in
any way with, or assist or participate in, facilitate or encourage, any effort
or attempt by any other Person (other than Licensee or its representatives, as
applicable) to make or effect a Proposal or (iii) enter into any agreement,
arrangement or understanding with respect to, or otherwise endorse, any
Proposal; provided,  however, that from and after the date hereof and continuing
until 11:59 p.m. New York City time on February 19, 2017 (the “No-Shop Start
Date”), nothing contained in this Section 11.6 shall prohibit Company (acting
under the direction of the Transaction Committee), its Affiliates and its
representatives from directly or indirectly: (i) soliciting, initiating and
encouraging Proposals from the Interested Parties, including by way of
continuing to provide access to non-public information to such Interested
Parties (provided that Company shall concurrently provide or make available to
Licensee any non-public information concerning Company that is provided or made
available to any Person given such access which was not previously provided or
made available to Licensee); and (ii) participating in discussions or
negotiations with respect to Proposals from Interested Parties or otherwise
cooperating with or assisting or participating in, or facilitating any such
discussions or negotiations. Notwithstanding the foregoing, Company shall not be
permitted to provide this Agreement and any materials related thereto (including
term sheets and other materials and communications prepared, used or made by the
Parties during the negotiations leading to this Agreement, but excluding any
information pertaining to Company), or any materials, proposals,
counter-proposals or communications prepared, used or made following the
Execution Date relating to any adjustment to the terms of this Agreement, to any
Person. 

 

(b)         If, prior to the No-Shop Start Date, Company receives a Proposal
that did not result from a breach by Company of Section 11.6(a), that is fully
documented and only requires the countersignature of Company and that the
Transaction Committee and the Company Board has determined in good faith
constitutes a Superior Proposal, then Company shall provide the terms of such
Superior Proposal, including a copy of all proposed agreements relating to such
Proposal without any redactions, to Licensee and Licensee shall have a period of
*** following the time it has received of all such materials (the “Match
Period”) to provide a counter-proposal to Company reflecting terms that are at
least as favorable to Company from a financial point of view as compared to the
financial terms set forth in such Proposal such that such Proposal no longer
constitutes a Superior Proposal.  (For the avoidance of doubt, ***.)  Any
amendment or modification to such Proposal shall be deemed to be a new Proposal
for purposes of this Section 11.6(b), and Company shall comply with the
provisions of this Section 11.6(b) with respect thereto.  In the event that
Licensee provides a counter-proposal to Company reflecting terms that are at
least as favorable to Company from a financial point of view than the terms set
forth in a Proposal such that such Proposal no longer constitutes a Superior
Proposal, Company may no longer (i) consider any Proposals or (ii) terminate
this Agreement pursuant to Section 14.3(b). Company may only provide the notice
provided in the first sentence of this paragraph one time, and after providing
such notice may not provide notice with respect to any other Proposals nor
terminate the Agreement with respect to such any other Proposals. Following the
No-Shop Start





47

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Date, Company shall, and shall cause its Affiliates and representatives to, (x)
terminate all discussions and negotiations with any Interested Person relating
to a Proposal or Possible Proposal and (y) within *** (***) Business Days
request each Person who submitted a Proposal to return or destroy any
information furnished by Company to such Person in any discussions or
negotiations occurring in the twelve (12) month period prior to the No-Shop
Start Date.

 

(c)         ***, in the event that ***, subject to its confidentiality
obligations with such party, Company must notify Licensee within ***, including
providing *** relating to such ***, and thereafter keep *** about the status of
*** with respect to such ***.  Company shall use *** to amend the terms of its
then *** with such party in order to permit the ***.  Prior to entering into any
agreement relating to a ***, Company shall provide Licensee at least *** shall
include a copy of ***.  Any amendment or modification to a *** shall be deemed
to be a *** for purposes of this Section 11.6(c), and Company shall comply with
the provisions of this Section 11.6(c) with respect thereto. 

 

Article 12

 

INDEMNIFICATION

 

12.1         Indemnification by Licensee.  From and after the Effective Date,
Licensee shall indemnify, defend and hold harmless Company and its Affiliates
and each of their respective employees, officers, directors and agents (the
“Company Indemnitees”) from and against any and all liability, damages, loss,
cost, fine, penalty or expense (including without limitation reasonable
attorneys’ fees and expenses (collectively, “Losses”) incurred in connection
with the enforcement of this provision) arising out of Third Party claims,
actions, proceedings, or suits (“Claims”) against a Company Indemnitee resulting
from (a) the gross negligence or willful misconduct of Licensee, its Affiliates
and their respective directors, officers, employees and agents or any of them in
connection with this Agreement; (b) ***; or (c) breach of, or inaccuracy in, any
representations and warranties made by Licensee in this Agreement, or any breach
or violation of any covenant or agreement of Licensee in or pursuant to this
Agreement; provided,  however, that Licensee’s obligations pursuant to this
Section 12.1 shall not apply to the extent such Claims or Losses  result from
(i) any breach of this Agreement by Company, (ii) the negligence or willful
misconduct of any of the Company Indemnitees in connection with this Agreement
or the activities contemplated herein, or (iii) any activity described in
Section 12.2(b). 

 

12.2         Indemnification by Company.  From and after the Effective Date,
Company shall indemnify, defend and hold harmless Licensee and its Affiliates
and each of their respective employees, officers, directors and agents (the
“Licensee Indemnitees”) from and against any and all Losses incurred in
connection with the enforcement of this provision), amounts paid in settlement,
and taxes arising out of Claims against a Licensee Indemnitee resulting from (a)
the gross negligence or willful misconduct of Company, its Affiliates and their
respective directors,





48

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

officers, employees and agents or any of them in connection with this Agreement;
(b) *** arising from the negligence or willful misconduct of Company or its
Affiliates or their respective officers, directors, employees or agents, ***; or
(c) breach of, or inaccuracy in, any representations and warranties made by
Company in this Agreement, or any breach or violation of any covenant or
agreement of Company in or pursuant to this Agreement; provided,  however, that
Company’s obligations pursuant to this Section 12.2 shall not apply to the
extent that such Claims or Losses result from ***.

 

12.3         Indemnification Procedure. 

 

(a)         To be eligible to seek indemnification under this Article 12 in
respect of a liability, damage, loss, cost, fine, penalty or expense arising
from a claim, proceeding or suit brought against such Licensee Indemnitee or
Company Indemnitee (each, an “Indemnitee”) by a Third Party (such claim
hereinafter referred to as a “Third Party Claim”), an Indemnitee shall promptly
give written notice thereof to the Party from whom indemnification is sought
(such Party hereinafter referred to as the “Indemnitor”) within a reasonable
period of time after the assertion of such Third Party Claim by such Third
Party; provided,  however, that the failure to provide written notice of such
Third Party Claim within a reasonable period of time shall not relieve the
Indemnitor of any of its obligations hereunder, except to the extent that the
Indemnitor is actually prejudiced by such failure.

 

(b)         The Indemnitor shall have the right to assume the complete control
of the defense, compromise or settlement of any Third Party Claim (provided that
no settlement of any Third Party Claim shall include any admission of wrongdoing
on the part of an Indemnitee or the invalidity, unenforceability or absence of
infringement of any patent relating to the Licensed Products or any patent
Controlled, owned in whole or part by the Indemnitee, and shall not grant any
right inconsistent with the terms of this Agreement, without the prior written
consent of such Indemnitee, which consent shall not be unreasonably withheld),
including, at its own expense, employment of legal counsel reasonably acceptable
to the Indemnitee.  At any time thereafter the Indemnitor shall be entitled to
exercise, on behalf of the Indemnitee, any rights that may mitigate the extent
or amount of such Third Party Claim; provided,  however, that if the Indemnitor
shall have exercised its right to assume control of such Third Party Claim, the
Indemnitee (i) may, in its sole discretion and at its own expense (which expense
shall not be subject to indemnification hereunder), employ legal counsel to
represent it (in addition to the legal counsel employed by the Indemnitor) in
any such matter, and in such event legal counsel selected by the Indemnitee
shall be required to confer and cooperate with counsel of the Indemnitor in such
defense, compromise or settlement for the purpose of informing and sharing
information with the Indemnitor; (ii) shall, at its own expense, make available
to Indemnitor those employees, officers and directors of Indemnitee whose
assistance, testimony or presence is necessary or appropriate to assist the
Indemnitor in evaluating and in defending any such Third Party Claim (provided,
however, that any such access shall be conducted in such a manner as not to
interfere unreasonably with the operations of the businesses of Indemnitee); and
(iii) shall otherwise fully cooperate with the Indemnitor and its legal counsel
in the investigation and defense of such Third Party Claim.

 

(c)         The Parties shall cooperate with each other in connection with any
such claim, action, proceeding or suit and shall keep each other reasonably
informed of all material developments in connection with any such claim, action,
proceeding or suit.

 





49

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d)         If the Parties acting in good faith cannot agree as to the
applicability of Section 12.1 and/or 12.2 to a particular Third Party Claim,
then each Party (and its respective Indemnitees) reserves the right to conduct
its own defense of such Third Party Claim and seek indemnification from the
applicable Party upon its resolution.

 

12.4         Insurance.  Beginning at the time any Licensed Product is being
distributed, sold or commercialized, each Party will secure and maintain in full
force and effect adequate insurance coverage against its liabilities under this
Agreement including commercial general liability and product liability insurance
consistent with the normal and customary practices of biopharmaceutical
companies of similar size and scope (or reasonable self-insurance sufficient to
provide materially the same level and type of protection).  Such insurance shall
be maintained beyond the expiration or termination of this Agreement for a
period of five years thereafter.  Prior to the initiation of any clinical study,
the Party responsible for the applicable clinical study shall secure and
maintain in full force and effect clinical trial insurance in compliance with
Applicable Law in those territories where clinical studies are conducted.  Upon
written request, each Party shall provide the other with a certificate of
insurance evidencing the required coverage.  Notwithstanding the foregoing,
either Party’s failure to maintain adequate insurance shall not relieve the
other Party of its obligations set forth in this Agreement.

 

12.5         Limitation of Liability.  FOLLOWING THE EFFECTIVE DATE, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES, OTHER
THAN DUE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE
PARTY.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 12.5 IS INTENDED
TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY
PARTY UNDER SECTION 12.1 OR 12.2, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
THE OBLIGATIONS IN ARTICLE 11. 

 

Article 13

 

REPRESENTATIONS AND WARRANTIES

 

13.1         Representations and Warranties.  Company and Licensee, each for
itself and its Affiliates, represent and warrant to the other Party as of the
Execution Date and the Effective Date:

 

(a)         the execution, delivery to the other Party and performance by it of
this Agreement and its compliance with the terms and provisions of this
Agreement do not and will not conflict with, or result in a breach of, any of
the terms or provisions of: (i) any other contractual obligations of such Party
in any material respect; (ii) the provisions of its charter, operating documents
or bylaws; or (iii) any order, writ, injunction or decree of any court or
governmental authority entered against it or by which it or any of its property
is bound except where such breach or conflict would not materially impact the
warranting Party’s ability to meet its obligations hereunder;

 





50

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b)         this Agreement is a legal and valid obligation binding upon such
Party and enforceable in accordance with its terms except as enforceability may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights and (ii) equitable
principles of general applicability;

 

(c)         such Party is a corporation duly organized, validly existing and in
good standing under the laws of the state or other jurisdiction of incorporation
or formation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof except where failure to be in
good standing would not materially impact the Party’s ability to meet its
obligations hereunder;

 

(d)         such Party is duly authorized, by all requisite corporate action, to
execute and deliver this Agreement and the execution, delivery and performance
of this Agreement by such Party does not require any shareholder action or
approval, and the person executing this Agreement on behalf of such Party is
duly authorized to do so by all requisite corporate action; and

 

(e)         no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the Part of such Party in connection
with the valid execution, delivery and performance of this Agreement (other than
as may be required under the HSR Act).

 

13.2         Company Warranties.  Company represents and warrants to Licensee,
as of the Execution Date and as of the Effective Date:

 

(a)         Company (i) has the right to grant the licenses specified herein and
(ii) has the right to use all Regulatory Materials, and all Information included
or referenced therein, and any other Company Know-How necessary for the Parties
to conduct the Development, Manufacture and Commercialization of Licensed
Molecules and Licensed Products as contemplated under this Agreement.

 

(b)         As of such date, (i) all Pre-Existing Company Patents are (A)
subsisting, and to the best of Company’s knowledge, the issued Pre-Existing
Company Patents are valid and enforceable, in whole or in part, (B) solely and
exclusively owned or exclusively licensed by Company, free of any encumbrance,
lien or with respect to owned Patents, claim of ownership by any Third Party,
(ii) the pending applications included in Pre-Existing Company Patents are being
diligently prosecuted in the respective patent offices in the Territory in
accordance with Applicable Law and Company and its Affiliates have presented all
relevant references, documents and information of which it and the inventors are
aware to the relevant patent examiner at the relevant patent office, and (iii)
all Pre-Existing Company Patents have been filed and maintained properly and
correctly and all applicable fees have been paid on or before the due date for
payment.

 

(c)         Each of the Pre-Existing Company Patents properly identifies each
and every inventor of the claims thereof as determined in accordance with the
laws of the jurisdiction in which such Patent is issued or such application is
pending.

 





51

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d)         To the best of Company’s knowledge, the Pre-Existing Company Patents
represent all Patents that Company or its Affiliates own, Control or otherwise
have rights to relating to the Licensed Molecules or the Licensed Products or
the Development, Manufacture or Commercialization thereof, as of such date.
There is no Information owned by, or otherwise in the possession or control of,
Company or any of its Affiliates as of the such date that relates to the
Licensed Molecules or the Licensed Products that is not included in the Company
Know-How.

 

(e)         No claim or litigation has been brought or asserted against Company
or its Affiliates or with respect any Company Patent (and to the best of
Company’s knowledge, no such claims have been threatened) by any Person (i)
alleging the invalidity, misuse, unregisterability, unenforceability or
non-infringement of any of the Company Patents, or (ii) challenging Company’s
Control of the Company Patents or with respect to owned Patents, making any
adverse claim of ownership thereof.

 

(f)         True, complete and correct copies of the file wrappers, and to the
extent in the possession or control of Company or its Affiliates or their
respective counsel, other documents and materials relating to the prosecution,
defense or maintenance of the Pre-Existing Company Patents have been provided or
made available to Licensee prior to such date.     

 

(g)         True, complete and correct copies of all material information with
respect to the safety and efficacy of the Licensed Molecules and Licensed
Products known to Company have been provided or made available to Licensee. 

 

(h)         Neither Company nor any of its Affiliates has previously entered
into any agreement, whether written or oral, with respect to or otherwise
assigned, transferred, licensed, conveyed, granted any right or forbearance with
respect to, or otherwise encumbered its right, title or interest in or to the
Company Patents, Company Know-How, Regulatory Materials, and any Information
included or referenced therein, or any Patent right or other intellectual
property or proprietary right or Information that would be Company Patents,
Company Know-How or Regulatory Approval but for such assignment, transfer,
license, conveyance, right, forbearance or encumbrance and it will not enter
into any such agreements, grant any such right, title or interest to any Person
that, in each case, is inconsistent with or otherwise diminish the rights and
licenses granted to Licensee under this Agreement. 

 

(i)         To the best of Company’s knowledge, except pursuant to *** in the
form disclosed to Licensee, there are no amounts that will be required to be
paid to a Third Party or any inventor of the Company Patents (including under
any applicable inventor remuneration laws) as a result of the Development,
Manufacture or Commercialization of the Licensed Molecules, or Licensed Products
that arise out of any agreement to which Company or any of its Affiliates is a
party.

 

(j)         Other than ***, Company has not been a party to any agreement with
the United States federal government or an agency thereof pursuant to which the
United States federal government or such agency provided funding for the
Development of the Licensed Molecules or Licensed Products, and the Inventions
claimed or covered by the Pre-Existing Company Patents (A) were not conceived,
discovered, developed or otherwise made in





52

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

connection with any research activities funded, in whole or in part, by the
federal government of the United States or any agency thereof, (B) are not a
“subject invention” as that term is described in 35 U.S.C. Section 201(e) and
(C) are not otherwise subject to the provisions of the Patent and Trademark Law
Amendments Act of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as
amended, as well as any regulations promulgated pursuant thereto, including in
37 C.F.R. Part 401.

 

(k)         There is no action or other proceeding filed against Company or any
of its Affiliates, nor, to the best of Company’s knowledge, threatened against
Company or any of its Affiliates alleging that the Development, Manufacture or
Commercialization of any Licensed Molecules or Licensed Product or use of
Company Know-How as contemplated herein or the conception, development,
reduction to practice, disclosing, copying, making, assigning or licensing of
the Regulatory Materials or any Information included or referenced therein, and
any other Information Controlled by Company or any of its Affiliates violates,
infringes, constitutes misappropriation or otherwise conflicts or interferes
with or would violate, infringe, constitute a misappropriation or otherwise
conflict or interfere with, any intellectual property or proprietary right of
any Third Party, and, to the best of Company’s knowledge, there is no basis for
any such claim or action described above. There are no judgments, orders, writs,
injunctions, decrees, awards or settlements against or owed by Company or any of
its Affiliates or to which Company or any of its Affiliates is a party or, to
the best of Company’s knowledge, any actions, or claims or actions threatened,
in each case relating to Company or any of its Affiliates or the Licensed
Molecules or Licensed Products.

 

(l)         Company and its Affiliates, contractors and consultants have
conducted all development activities with respect to the Licensed Molecules and
Licensed Product, including studies, tests and pre-clinical studies and clinical
studies of the Licensed Molecules and Licensed Products in accordance with Good
Clinical Practice, Good Laboratory Practice, Good Manufacturing Practice, as
applicable, and all other Applicable Laws.  Company and its Affiliates have
generated, prepared, maintained and retained all Regulatory Materials that are
required to be maintained or retained pursuant to and in accordance with Good
Clinical Practice, Good Laboratory Practice, Good Manufacturing Practice, as
applicable, and all other Applicable Laws and all such information is true,
complete and correct.

 

(m)         Neither Company nor any of its Affiliates, nor any of its or their
respective officers, employees or agents has (i) committed an act, (ii) made a
statement or (iii) failed to act or make a statement that, in any case ((i),
(ii) (iii)), that (x) would be or create an untrue statement of material fact or
fraudulent statement to the FDA or any other Regulatory Authority with respect
to the development, manufacture or commercialization of the Licensed Molecules,
or Licensed Products or (y) would reasonably be expected to provide a basis for
the FDA to invoke its policy respecting “Fraud, Untrue Statements of Material
Facts, Bribery and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191
(September 10, 1991) and any amendments thereto or any analogous laws or
policies in the Territory, with respect the development, manufacture or
commercialization of the Licensed Molecules or Licensed Products.

 

(n)         All current and former officers, employees, agents and consultants
of Company or any of its Affiliates who are inventors of or have otherwise
contributed in a material manner to the creation or development of any
Pre-Existing Company Patent or Company Know-





53

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

How or who are or will be performing Company’s Development activities hereunder
or who otherwise have access to any Confidential Information of  Licensee have
executed and delivered to Company or such Affiliate an assignment or other
agreement regarding the protection of proprietary information and the assignment
to Company or such Affiliate of any inventions made by such officer, employee,
agent or consultant within the scope of his or her employment or consulting
relationship with Company or its Affiliates.  To the best of Company’s
knowledge, no current officer, employee, agent or consultant of Company or any
of its Affiliates is in violation of any term of any assignment or other
agreement regarding the protection of Patents or other intellectual property or
proprietary information of Company or such Affiliate or of any employment
contract or any other contractual obligation relating to the relationship of any
such Person with Company.

 

(o)         Company has obtained the right (including under any Patents and
other intellectual property rights) to use in the Development, Manufacture and
Commercialization of Licensed Molecules and Licensed Products as contemplated
hereunder, all Information and all other materials (including any formulations
and manufacturing processes and procedures) developed or delivered by any Third
Party to Licensee or its Affiliates (or their respective designees) under any
agreements between Company and any such Third Party.

 

(p)         Neither Company nor its Affiliates is a “covered entity” or a
“business associate” as those terms are defined in 45 C.F.R. § 160.103.  Company
and its Affiliates may use, and may grant Licensee and its Affiliates the right
to use, consistent with Applicable Laws and their representations to consumers
and employees, all Personal Data that is used in or necessary for the
Development, Manufacture and Commercialization of the Licensed Molecules or
Licensed Products. For purposes of this Agreement, “Personal Data” means all
data or information that is linked to any reasonably identifiable person and any
other data protected under Applicable Law relating to privacy or data security,
which information includes any genetic data, medical information, and insurance
numbers.

 

(q)         Company and its Affiliates maintain information security program(s)
that includes administrative, technological, and physical safeguards reasonably
calculated to safeguard their confidential information (including Personal Data
processed by Company and its Affiliates) and their information systems. To the
best of Company’s knowledge, neither Company nor any of its Affiliates or agents
has experienced any security breach or other incident resulting in the
unauthorized access, use, or disclosure of Personal Data.

 

(r)         Neither Company nor its Affiliates, nor any of their respective
officers, directors, employees, nor, to the best of Company’s knowledge, any
representatives, agents, or other Persons acting on behalf of Company or its
Affiliates (a) has paid, made, authorized, offered, solicited or received any
bribe, unlawful rebate, payoff, influence payment, or kickback, (b) has
established or maintained, or is maintaining, any unlawful fund of corporate
monies or other properties, (c) has used or is using any corporate funds for any
illegal contributions, gifts, entertainment, travel or other unlawful expenses,
(d) has violated or is violating in any respect the United States Foreign
Corrupt Practices Act, the UK Bribery Act, or any other anti-corruption or
anti-bribery Law or requirement applicable to Company or its Affiliates, (e) is,
or within the past *** has been, under administrative, civil, or criminal
investigation, indictment, information, suspension, debarment, or audit (other
than a routine contract audit) by any party, in





54

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

connection with possible violations of any Law that prohibits improper payments,
or (f) has received notice from, or made a voluntary disclosure to, any
Governmental Authority regarding possible violations of any Law that prohibits
improper payments.

 

(s)         Exhibit 7 sets forth a true and complete (in all material respects)
list of all of Company’s Manufacturing Agreements.

 

13.3         Disclaimer of Warranties.  Notwithstanding anything to the contrary
contained herein, Each party acknowledges and agrees that the other party is not
making, nor has such other party made, any representation or warranty, oral or
written, express or implied, other than as expressly made by such Other Party in
Article 7 or this Article 13. except for the representations and warranties
expressly set forth in article 7 or this Article 13, Each Party specifically
disclaims that it is relying upon or has relied upon any representations or
warranties or other statements or omissions that may have been made by any
Person or otherwise occurred.

 

Article 14

 

TERM AND TERMINATION

 

14.1         Term and Expiration.  This Agreement shall bind the Parties upon
execution and continue in full force and effect unless and until the termination
or expiration of the Agreement by its terms (the “Term”); provided,  however,
that each Party’s grant of license rights hereunder, Licensee’s obligation to
make the payments hereunder, and Licensee’s obligations hereunder in connection
with the Development and Commercialization of the Licensed Products shall not
become effective unless and until each of the following conditions are
satisfied: (i) the waiting period provided by the HSR Act shall have expired or
been terminated (and all antitrust clearance has been obtained), (ii) no court
or administrative challenges to the transactions are pending, (iii) no court or
administrative orders are outstanding blocking the completion of the
transactions and (iv) Company’s representations and warranties set forth in this
Agreement are true and correct (the first date on which each such condition is
satisfied or waived, the “Effective Date”); provided, further, that the
condition in clause (iv) is for the sole benefit of Licensee and Licensee shall
have the right to waive such condition in whole or in part at any time in its
sole discretion. For the avoidance of doubt, Section 2.9, Section 8.3, Section
16.19(a) and (b), Article 11, Article 13 and any related definitions in Article
1, shall become effective on the Execution Date.  This Agreement, unless earlier
terminated in whole pursuant to Section 14.2 or 14.3, shall continue thereafter
in full force and effect on a country-by-country basis (a) until the expiration
of Licensee’s obligations to make royalty payments to Company with respect to
such country or (b) as long as Licensee or sub-licensee is selling the Licensed
Product in the country, whichever is later.

 

14.2         Termination upon Material Breach.

 

(a)         If a Party commits a material breach of this Agreement, the other
Party





55

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

may provide to the alleged breaching Party a written notice specifying the
nature of the breach, requiring the alleged breaching Party to make good or
otherwise cure such breach, and stating its intention to terminate this
Agreement if such breach is not cured.  If such breach is not cured within ***
after the receipt of such notice, then subject to Section 14.2(b), the Party not
in default shall be entitled, without prejudice to any of its other rights
conferred under this Agreement, and in addition to any other remedies available
to it by law or in equity, to terminate this Agreement by written notice to the
other Party; provided,  however, if the cause of the material breach is
non-payment of the amounts due under this Agreement, then the cure period for
such non-payment shall be *** from the date of notice of material breach by the
non-breaching Party.

 

(b)         If the alleged breaching Party disputes in good faith the existence
or materiality of a breach specified in a notice provided by the other Party in
accordance with Section 14.2(a), and such alleged breaching Party provides the
other Party notice of such dispute within *** of the date of the notice provided
by the other Party in accordance with Section 14.2(a), then the non-breaching
Party will not have the right to terminate this Agreement under Section 14.2(a)
unless and until (i) the ***, in accordance with Section 14.2(c), have
determined that the alleged breaching Party ***, and (ii) the alleged breaching
Party has failed to cure such breach within *** following such *** will include
a description of ***.  It is understood and agreed that during the pendency of
such dispute, all of the terms and conditions of this Agreement will remain in
effect. 

 

(c)         *** shall be reached, and the ***shall be conducted, ***. The number
of *** shall be *** shall be appointed by *** and the ***shall be selected by
*** with the input of the ***, within *** of the selection of the *** and
thereafter by the ***. The seat of the *** will be ***. *** shall be
***.  ***.    

 

(d)         The Parties agree that termination pursuant to Section 14.2(a) is a
remedy to be invoked only if the breach cannot be adequately remedied through a
combination of specific performance and the payment of money damages.

 

(e)         The right of a Party to terminate this Agreement, as provided in
this Article 14, shall not be affected in any way by its waiver or failure to
take action with respect to any prior default or breach.

 

14.3         Other Terminations.  

 

(a)         Termination for Convenience.  Licensee may terminate this Agreement
in its entirety upon at least two hundred seventy (270) days’ prior written
notice to Company.

 

(b)         Termination by Company for Superior Proposal.  Subject to Section
11.6(b)(ii), if prior to the No-Shop Start Date Company receives a Proposal that
the Transaction Committee (the “Transaction Committee”) of the Company Board and
the Company Board determines is a Superior Proposal, and after complying with
Section 11 of this Agreement, the Transaction Committee and Company Board again
determines at the end of the Match Period that such Proposal constitutes a
Superior Proposal, and Company is not in material breach of Section 11.6, then
within *** after the end of the Match Period, Company may terminate this





56

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Agreement concurrently with paying the amount required by Section 14.4(c)(v)
upon entering into the definitive agreement providing for the Superior Proposal
(provided that if such termination upon entering into such definitive agreement
occurs on a day that is not a Business Day, Company is permitted to pay the
amount required by Section 14.4(c)(v) on the first succeeding Business
Day).  For the avoidance of doubt, if Company does not exercise its termination
right under this Section 14.3(b) within *** after the end of the Match Period,
Company shall no longer be permitted to terminate this Agreement pursuant to
this Section 14.3(b).

 

(c)         Termination of Certain Rights of Company for Fundamental Breach.  If
Company commits a Fundamental Breach, Licensee may provide to Company a written
notice specifying the nature of the breach, requiring it to make good or
otherwise cure such breach, and stating Licensee’s intention to terminate
specified provisions of this Agreement pursuant to this Section 14.3(c), if such
breach is not cured in accordance with this Section 14.3.  Company may cure a
Fundamental Breach in accordance with this Section 14.3 as follows:

 

(i)         if a Fundamental Breach is capable of being cured within ***and such
breach is cured at its sole expense within such ***period; or

 

(ii)        if a Fundamental Breach is not capable of being cured within *** but
is capable of cure, and such breach is cured at its sole expense within the
following extended cure period, which extended cure period shall apply, if, and
only for so long as, the following conditions are satisfied (A) prior to the
expiration of such *** period, Company delivers to Licensee detailed written
plan (1) explaining the causes of the Fundamental Breach, the reasons  such
breach is not capable of being cured within the *** period, and the steps
required in order to effect such cure, and (2) setting forth a plan in
reasonable detail with the actions and resources required to effect such cure,
and the soonest possible date, which shall be no later than *** after occurrence
of such Fundamental Breach, in which such cure can be completed, and (B) during
the entirety of such cure period, Company uses its best efforts and expends such
resources as are reasonably designed (1) to cure such breach as quickly and
effectively as possible and (2) to mitigate any adverse impact to Licensee and
its Development and Commercialization of the Licensed Product resulting from
such Fundamental Breach.

 

In the event a Fundamental Breach is not cured in accordance with the foregoing
subsection (i) or (ii), or is not capable of cure, Licensee shall be entitled,
by written notice to Company, without prejudice to any of its other rights
conferred under this Agreement, and in addition to any other remedies available
to it by law or in equity, to terminate the rights and obligations of the
Parties ***. In the event of any such termination, Company will cooperate with
Licensee in the orderly transition to Licensee of any obligations of Company
under the provisions in *** in the preceding sentence.  For clarity, a
Fundamental Breach does not relieve Licensee of its payment obligations under
Article 8.

 

14.4         Consequences of Termination. 

 

(a)         Upon termination of this Agreement in its entirety for any reason
prior to expiration, each Party shall promptly return to the other Party all
relevant records and materials in its possession or control containing or
comprising the other Party’s Confidential Information





57

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

and to which the Party does not retain rights or licenses hereunder; provided,
 however, that each Party shall be entitled to retain copies of the other
Party’s Confidential Information to the extent necessary to comply with
applicable regulatory obligations and shall be entitled to retain one copy of
the other Party’s Confidential Information for archival purposes. For clarity,
upon the termination of this Agreement in its entirety, IMMU-132 Information
shall be deemed to be the Confidential Information of Company alone.

 

(b)         Upon termination of this Agreement in its entirety by Company
pursuant to Section 14.2 (Material Breach) or by Licensee pursuant to Section
14.3(a) (Convenience), (i) all licenses granted by Company to Licensee shall
terminate (except as set forth in Section 14.5); (ii) all rights in any and all
Licensed Products and Licensed Molecules granted by Company to Licensee under
this Agreement shall revert to Company; and (iii) any and all claims and payment
obligations that accrued prior to the date of such termination shall survive
such termination.

 

(c)         Upon termination of this Agreement in its entirety by Company
pursuant to Section 14.3(b) (Termination by Company for Superior Proposal), (i)
all licenses granted by each Party to the other Party shall terminate; (ii) all
rights in any and all Licensed Products and Licensed Molecules granted by
Company to Licensee under this Agreement shall revert to Company; (iii) Licensee
will have no payment obligations or liability of any kind to Company, including
no obligations for any upfront, milestone or other payments or costs or expenses
of Company or its Affiliates of any kind; (iv) effective upon such termination,
Company and its Affiliates fully and forever irrevocably and unconditionally
release, acquit, and discharge Licensee, its Affiliates and its and their
respective successors, assigns, directors, employees, and officers, from all
past, present and future liability, obligation, claim, or loss of any kind
arising under or in connection with this Agreement and the subject matter
hereof; and (v) Company shall pay to Licensee an amount in cash equal to ***
concurrently with such termination (provided that if such termination occurs on
a day that is not a Business Day, Company is permitted to pay such *** amount on
the *** Business Day).

 

(d)         Upon termination of this Agreement in its entirety by Licensee
pursuant to Section 14.2 (Material Breach), except as provided for in Sections
14.5(b), 14.5(c), 14.5(f), 14.5(g), 14.5(j), 14.5(k), 14.5(l) and 14.6, the
Agreement shall terminate in its entirety (including all licenses granted by
either Party herein) and Licensee will have no further obligations under Article
8.

 

14.5         Additional Consequences of Termination.   Upon termination of this
Agreement in its entirety by Company pursuant to Section 14.2  (Material Breach)
or by Licensee pursuant to Section 14.3(a) (Convenience), or in the case of
Sections 14.5(b), 14.5(c), 14.5(f), 14.5(g), 14.5(j), 14.5(k) and 14.5(l) upon
any termination of this Agreement, the following terms and conditions will
apply: 

 

(a)         Licenses to Company. Licensee shall be automatically deemed to grant
to Company a worldwide license (with rights to sublicense subject to the
applicable terms of this Agreement) under the Licensee’s interest in the Joint
Patents and Joint Inventions, in each case, to Develop, Manufacture, and
Commercialize Licensed Products and Licensed Molecules in the Field in the
Territory, and further, ***.

 





58

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b)         Regulatory Filings.  Licensee shall promptly assign to Company, and
will provide full copies of, all Regulatory Approvals and Regulatory Materials
that relate to Licensed Products and/or Licensed Molecules and are owned or
Controlled by Licensee or its Affiliates.  Licensee shall also take such actions
and execute such other instruments, assignments and documents as may be
necessary to effect the transfer of rights thereunder to Company.

 

(c)         Data Disclosure.  Licensee shall provide to Company copies of the
relevant portions of all material reports and data, including clinical and
non-clinical data and reports, obtained or generated during the Term of this
Agreement after the Effective Date by or on behalf of Licensee or its Affiliates
or Sublicensees to the extent that they relate exclusively to Licensed Products
and Licensed Molecules, within *** of such termination unless otherwise agreed,
and Company shall have the right to use any such Information in developing and
commercializing Licensed Products and Licensed Molecules, and to license any
Third Parties to do so.

 

(d)         Trademarks.  If Licensee used, with regard to any Licensed Product
or Licensed Molecule in a country, any trademark, tradename or logo related
solely to a Licensed Product and/or Licensed Molecule (“Licensee Mark(s)”),
Licensee shall either assign or license to Company (upon written request from
Company within *** of termination) the Licensee Mark(s), it being understood
that the choice between assignment and licensing shall be made by Licensee at
its discretion. ***. For clarity, Company shall under no circumstance receive
any rights under the house marks of Licensee or its Affiliates, except with
respect to selling off existing inventory.

 

(e)         Third Party Licenses.  At Company’s request, (i) Licensee shall
promptly provide to Company copies of all Third Party agreements under which
Licensee or its Affiliates obtained a license under Patents or patent
applications claiming inventions or know-how specific to or used or incorporated
into the development, manufacture and/or commercialization of the Licensed
Products and/or Licensed Molecules; and (ii) Licensee shall promptly: (A) with
respect to such Third Party licenses relating solely to the applicable Licensed
Products and Licensed Molecules, use commercially reasonable efforts to assign
(or cause to be assigned), such agreements to Company, and (B) with respect to
all other Third Party licenses, at Licensee’s option either use commercially
reasonable efforts to assign the agreement or grant (or cause to be granted) to
Company a sublicense thereunder of a scope equivalent to that described in
Section 14.5(a), provided Licensee has the ability to assign such agreement or
grant a sublicense to Company thereunder. In any case, thereafter Company shall
be fully responsible for all obligations due for its actions under the Third
Party agreements. Notwithstanding the above, if Company does not wish to assume
any financial or other obligations associated with a particular assignment or
sublicense, then Company shall so notify Licensee and Licensee shall not make
such assignment or grant such sublicense (or cause it to be made or granted). 

 

(f)         Further Sales.  Licensee may continue to sell its remaining
inventory of the Licensed Product for a period of *** from the effective date of
such termination, subject to the payment of royalties pursuant to Section
8.7.  Licensee covenants that promptly after such *** period it and its
Affiliates and former Sublicensees hereunder shall cease to sell, and thereafter
shall not sell, any Licensed Products or Licensed Molecules.

 





59

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(g)         Remaining Materials.  At the end of the period described in Section
14.5(f) or, if this Agreement is terminated prior to the First Commercial Sale,
at the request and expense of Company, Licensee shall transfer to Company, all
quantities of Licensed Products and/or Licensed Molecules in the possession of
Licensee or its Affiliates (including, without limitation, clinical trial
supplies and Licensed Products and/or Licensed Molecules intended for commercial
sale).  Licensee shall transfer to Company all such quantities of Licensed
Products and/or Licensed Molecules without charge, except that Company shall pay
the reasonable costs of shipping.  Licensee shall have no obligation to alter
the labeling of such Licensed Products and/or Licensed Molecules.

 

(h)         Licensed Product/Compound Manufactured by Licensee.  If any Licensed
Product and/or Licensed Molecule was manufactured by Licensee or its Affiliate
(including, without limitation, any testing and/or release) at the time of such
termination, at Company’s request, Licensee (or its Affiliate, as applicable)
shall continue to manufacture and supply such Licensed Product and/or Licensed
Molecule to Company, at a commercially reasonable cost to be agreed between the
Parties, from the time of the effective date of termination, until such time
(not to exceed ***) as Company is able to secure an equivalent alternative
commercial manufacturing source from which quantities of Licensed Product and/or
Licensed Molecule are registered for commercial sale. Any such supply will be
made pursuant to a supply agreement between the Parties containing commercially
reasonable provisions that are customary for this type of agreement.

 

(i)         Technical Assistance.  Promptly after the effective date of such
termination, Licensee shall provide, at Company’s request and expense (at
Licensee’s commercially reasonable FTE rates) technical assistance of the
equivalent of up to a total of ***, to provide technology transfer necessary for
Company to commence or continue to commercially manufacture Licensed Products
and/or Licensed Molecules, and a non-exclusive, royalty-free, perpetual license
under any know-how disclosed by Licensee to Company in the course of such
activities to manufacture Licensed Products and/or Licensed Molecules.  At
Company’s request and expense, Licensee shall promptly provide to Company copies
of all agreements between Licensee or its Affiliates and Third Party suppliers,
vendors, or distributors that relate to the supply, sale, or distribution of
Licensed Products and/or Licensed Molecules in the Territory.  At Company’s
request and expense, Licensee shall promptly:  (x) with respect to such Third
Party agreements relating solely to the applicable Licensed Products and/or
Licensed Molecules, immediately assign (or cause to be assigned), such
agreements to Company, and (y) with respect to all other such Third Party
agreements, Licensee shall reasonably cooperate to assist Company in obtaining
the benefits of such agreements.

 

(j)         Ongoing Clinical Trials.  Licensee shall promptly assign to Company
the management and continued performance of any clinical trials for Licensed
Product ongoing hereunder as of the effective date of such termination, ***.

 

(k)         No Further Representations.  Subject to Sections 14.5(f) and (h),
Licensee and its Affiliates shall (i) discontinue making any representation
regarding its status as a licensee of or distributor for Company, for all
Licensed Products and/or Licensed Molecules and (ii) cease conducting any
activities with respect to the marketing, promotion, sale or distribution of the
Licensed Products and/or Licensed Molecules.

 





60

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(l)         Commercialization.  Company shall have the right to develop and
commercialize the Licensed Products and/or Licensed Molecules itself or with one
or more Third Parties, and shall have the right, without obligation to Licensee,
to take any such actions in connection with such activities as Company (or its
designee), at its discretion, deems appropriate, provided that, the foregoing
will not constitute or be construed as a grant, whether express or implied, of
any license or right under any intellectual property of Licensee or its
Affiliates.

 

14.6         Accrued Rights; Surviving Obligations.

 

(a)         Termination, relinquishment or expiration of this Agreement for any
reason shall be without prejudice to any liabilities that shall have accrued
prior to such termination, or expiration.  Such termination, relinquishment or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive termination or expiration of this Agreement.

 

(b)         Without limiting the foregoing, Article 1, Section 8.3, Section
9.7(c), Section 9.7(d), Section 10.1, Section 10.2, Section 10.9, Section 10.10,
Article 11, Article 12, Article 13, Section 14.1, Section 14.4, Section 14.5,
Section 14.6, Article 15, and Article 16 (other than Section 16.19) shall
survive the expiration or termination of this Agreement for any reason.

 

14.7         Rights in Bankruptcy.    All licenses granted under this Agreement
by Licensee or Company are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(34A) of the U.S. Bankruptcy Code.  The
Parties agree that the Parties, as licensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code.  The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a party to such proceeding
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property (including all Information related to such intellectual
property and rights of reference with respect to Regulatory Approvals), and
same, if not already in their possession, shall be promptly delivered to them
(a) upon any such commencement of a bankruptcy proceeding upon their written
request therefore, unless the Party subject to such proceeding continues to
perform all of its obligations under this Agreement, or (b) if not delivered or
granted under (a) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefore by
the non-subject Party.

 

14.8         Sale of the Company.  For the avoidance of doubt, this Agreement
will remain in full force and effect notwithstanding a Sale of the Company,
subject to the terms and conditions of this Agreement.

 





61

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Article 15

 

DISPUTE RESOLUTION

 

15.1         Disputes. Following the Effective Date, with respect to disputes
not within the decision-making authority and powers of the JSC to resolve (or,
following the termination of the JSC pursuant to Section 3.1(d), within the
decision-making authority and powers of Licensee to resolve), in the event of
any controversy or claim arising out of, relating to or in connection with any
provision of this Agreement, or the rights or obligations of the Parties
hereunder, the Parties shall try to settle their differences amicably between
themselves.  Either Party may initiate such informal dispute resolution by
sending written notice of the dispute to the other Party, and within *** after
such notice appropriate representatives of the Parties shall meet for attempted
resolution by good faith negotiations.  If such representatives are unable to
resolve promptly such disputed matter, it shall be referred to the Executive
Officers for discussion and resolution.  If such personnel are unable to resolve
such dispute within *** of initiating such negotiations, unless otherwise agreed
by the Parties, such dispute shall be finally settled under Sections 15.2 and
15.3.

 

15.2         Mediation.  Following the Effective Date, if a dispute arises out
of or relates to this Agreement, or the breach thereof, and if the dispute
cannot be settled through negotiation (as provided by Section 15.1), then the
Parties agree before resorting to litigation (as provided by Section 15.3) ***,
to first try in good faith to settle the dispute by non-binding mediation with a
neutral mediator; provided,  however, that (a) no such mediation shall be
required for any disagreement regarding the failure by a Party to fully pay any
sum due hereunder, and (b) if such mediation has not occurred within *** after a
written request for mediation by either Party, then either Party may commence
litigation ***.

 

15.3         Litigation.  Following the Effective Date, if a dispute arises out
of or relates to this Agreement, or the breach thereof, and if the dispute
cannot be settled through either negotiation (as provided by Section 15.1) or
mediation (as provided by Section 15.2) then the Parties shall be entitled to
resort to litigation to settle the dispute.  Notwithstanding this Section 15.3,
any dispute within the scope of Section 14.2 will be resolved exclusively as set
forth in Section 14.2(b).

 

15.4         Language of Dispute Resolution. All proceedings under this Article
15 shall be conducted in the English language and all documents exchanged
between the Parties and/or submitted in the context of a proceeding under this
Article 15 shall be in English or shall be accompanied with a certified English
translation of the original document.

 

15.5         Injunctive Relief. Notwithstanding any other provision of this
Article 15 or Section 14.2, either Party, at any time, may seek from a court of
competent jurisdiction any interim or provisional injunctive relief (such as
attachment, preliminary injunction, replevin, etc.) to avoid irreparable harm,
maintain the status quo, or preserve the subject matter of the dispute as may be
necessary to protect the rights or property of that Party.

 

Article 16

 

MISCELLANEOUS PROVISIONS

 

16.1         Relationship of the Parties.  Nothing in this Agreement is intended
or shall be





62

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

deemed to constitute a partnership, agency or employer-employee relationship
between the Parties.  Neither Party shall incur any debts or make any
commitments for the other.

 

16.2         Assignment.  Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other, except that a Party may make such an assignment without the other Party’s
consent to such Party’s Affiliate or to a successor to all or substantially all
of the business of such Party to which this Agreement pertains, whether by way
of merger, sale of stock, sale of assets or other transaction. Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other Party, expressly assume performance of such rights and/or
obligations.  Any permitted assignment shall be binding on the successors of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 16.2 shall be null, void and of no legal
effect.

 

16.3         Performance by/Responsibility for Affiliates.  Each of Company and
Licensee acknowledge that their obligations and rights under this Agreement may
be performed and exercised by Affiliates of Company and Licensee,
respectively.  Obligations of the Party for which one of its Affiliates is
performing hereunder shall be deemed to extend to such performing
Affiliate.  Each of Company and Licensee guarantee performance of this Agreement
by its Affiliates.  Wherever in this Agreement the Parties delegate
responsibility to Affiliates, the Parties agree that such entities shall not
make decisions inconsistent with this Agreement, amend the terms of this
Agreement or act contrary to its terms in any way.  If a Party’s Affiliate
breaches any aspect of this Agreement in the performance of any activity that
has been delegated to such Affiliate, then the other Party shall be entitled to
proceed against the Party whose Affiliate so breached, and shall not first be
required to proceed against the Affiliate that so breached.

 

16.4         Further Assurances. Each Party agrees to execute, acknowledge and
deliver such further instruments and to do all such other reasonable acts as may
be necessary or appropriate in order to carry out the purposes and intent of
this Agreement. Without limiting the generality of the foregoing, Company
further agrees that, if any consent or other approval of any Person or Persons
not expressly contemplated by this Agreement is or becomes necessary to carry
out the purposes and intent of this Agreement or to authorize or give effect to
any of the transactions contemplated hereby for the benefit of each of the
Parties hereto, Company shall use its reasonable best efforts to take, or cause
to be taken, all actions necessary or appropriate to obtain any such consent or
other approval.

 

16.5         Force Majeure.  Neither Party shall be liable to the other for
failure or delay in the performance of any of its obligations under this
Agreement for the time and to the extent such failure or delay is caused by
earthquake, riot, civil commotion, war, strike, flood, act of terrorism,
governmental acts or restrictions or any other reason that is beyond the control
of the respective Party. The Party affected by force majeure shall provide the
other Party with full particulars thereof as soon as it becomes aware of the
same (including its best estimate of the likely extent and duration of the
interference with its activities), and will use Commercially Reasonable Efforts
to overcome the difficulties created thereby and to resume performance of its
obligations as soon as practicable. 

 





63

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

16.6         Entire Agreement of the Parties; Amendments. This Agreement and the
agreements contemplated by Section 8.3 constitute and contain the entire
understanding and agreement of the Parties respecting the subject matter hereof
and cancel and supersede any and all prior negotiations, correspondence,
understandings and agreements between the Parties, whether oral or written,
regarding such subject matter (including the Confidential Information Agreement
entered into by and between Licensee and Company dated as of June 3, 2016 and
the Standstill Letter Agreement by and between Licensee and Company effective as
of November 16, 2016).  No waiver, modification or amendment of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party. 

 

16.7         Captions. The captions to this Agreement are for convenience only,
and are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

 

16.8         Governing Law.  This Agreement shall be deemed to be made in and in
all respects shall be interpreted, construed and governed by and in accordance
with the law of the State of Delaware without regard to the conflicts of law
principles thereof. The parties hereby irrevocably submit to the personal
jurisdiction of the Court of Chancery of the State of Delaware (or if, and only
if, the Court of Chancery of the State of Delaware lacks jurisdiction, the
Complex Commercial Litigation Division of the Superior Court of the State of
Delaware or the Federal court of the United States of America sitting in
Delaware) and any appellate court from any thereof, in respect of the
interpretation and enforcement of the provisions of this Agreement and of the
documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts, and the Parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such courts. The parties hereby consent to and
grant any such court jurisdiction over the person of such parties and, to the
extent permitted by Law, over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 16.10 or in such other manner as
may be permitted by law shall be valid and sufficient service thereof.  EACH
PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY RELATED AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, INCLUDING ANY LEGAL PROCEEDING ARISING OUT OF
THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT. EACH PARTY CERTIFIES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION 16.8. 

 

16.9         Tolling of Time Periods. In the event that a controversy or claim
has been raised and is in the process of dispute resolution in accordance with
Article 15, any applicable time period governing the underlying controversy or
claim shall be tolled pending the outcome





64

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

of the resolution process after which the time period shall again begin to run.

 

16.10       Notices and Deliveries. Any notice, request, delivery, approval or
consent required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given if delivered in
person, transmitted by facsimile (receipt verified), email (receipt verified) or
by express courier service (signature required) or five (5) days after it was
sent by registered letter, return receipt requested (or its equivalent), to the
Party to which it is directed at its address or facsimile number shown below or
such other address or facsimile number as such Party shall have last given by
notice to the other Parties.  This Section 16.10 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under the terms of this Agreement.

 

If to Licensee, addressed to:

 

Seattle Genetics, Inc.

21823 30th Drive St.

Bothell, WA  98021

Fax:  (425) 527-4107

Email: legal@seagen.com

Attention:  General Counsel

 

With a copy to (which shall not constitute notice):

 

Sullivan & Cromwell LLP

1870 Embarcadero Road

Palo Alto, CA 94303

Fax: (650) 461-5740

Email: mousavin@sullcrom.com

Attention: Nader A. Mousavi

 

and

 

Sullivan & Cromwell LLP

125 Broad St.

New York, NY 10004

Fax: (212) 291-9519

Email: veeraraghavank@sullcrom.com

Attention: Krishna Veeraraghavan

 

Invoices to Licensee shall be sent to: accountspayable@seagen.com

 

With a copy to:

 

Accounts Payable 

21823 – 30th Drive SE

Bothell, WA 98021

 





65

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

If to Company, addressed to:

 

Immunomedics, Inc.

300 The American Road

Morris Plains, NJ 07950

Attention: Michael R. Garone, Chief Financial Officer

Fax: (973) 605-8511

 

With a copy to (which shall not constitute notice):

 

DLA Piper LLP (US)

51 John F. Kennedy Parkway

Short Hills, New Jersey 07078

Attention: Andrew P. Gilbert, Esq.

Fax: (973) 520-2573

 

And

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303

Attention:  Shane Albright, Esq.

Fax: (650) 687-9295

 

16.11       Other Obligations. Except as set forth in the Letter Agreement and
in Section 16.20, each Party shall bear its own costs incurred in connection
with the implementation of the obligations under this Agreement. 

 

16.12       Waiver. The failure or delay of a Party to enforce or to exercise,
at any time for any period of time, any provisions hereof or any right or remedy
hereunder shall not be construed as a waiver of such provision or right or
remedy or of the right of such Party thereafter to enforce or exercise the same;
provided,  however, that such right or remedy is not time-barred or otherwise
precluded by law or by a writing expressly waiving such right or remedy and
signed by that Party seeking to assert such right or remedy.  The written waiver
by either Party of a breach of any term or provision of this Agreement by the
other Party shall not be construed as a waiver of any subsequent breach.

 

16.13       Translation.  This Agreement is in English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties.  All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language.  If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail. 

 

16.14       Export Laws. Notwithstanding anything to the contrary contained
herein, all obligations of Company and Licensee are subject to prior compliance
with U.S. export regulations and such other U.S. laws and regulations as may be
applicable, and to obtaining all





66

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

necessary approvals required by the applicable agencies of the government of the
U.S. or the European Union.  Company and Licensee, respectively, shall each use
its reasonable efforts to obtain such approvals for its own activities.  Each
Party shall cooperate with the other Party and shall provide assistance to the
other Party as reasonably necessary to obtain any required approvals.

 

16.15       Severability. When possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.  The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one that conforms as nearly as possible
with the original intent of the Parties.

 

16.16       No Implied Licenses. Except as expressly and specifically provided
under this Agreement, the Parties agree that neither Party is granted any
implied rights to or under any of the other Party’s current or future patents,
trade secrets, copyrights, moral rights, trade or service marks, trade dress, or
any other intellectual property rights. 

 

16.17       Third Party Beneficiaries. Except for the rights of the Company
Indemnitees and Licensee Indemnitees set forth in Article 12, all rights,
benefits and remedies under this Agreement are solely intended for the benefit
of Company and Licensee, and no Third Party shall have any rights whatsoever to
(i) enforce any obligation contained in this Agreement; (ii) seek a benefit or
remedy for any breach of this Agreement; or (iii) take any other action relating
to this Agreement under any legal theory, including but not limited to, actions
in contract, tort (including but not limited to negligence, gross negligence and
strict liability), or, as a defense, set-off or counterclaim to any action or
claim brought or made by the Parties. 

 

16.18       Advice of Counsel. Company and Licensee have each consulted counsel
of their choice regarding this Agreement, and each acknowledges and agrees that
this Agreement shall not be deemed to have been drafted by one Party or another
and will be construed accordingly. 

 

16.19       Governmental and Consent Matters. 

 

(a)         To the extent, if any, that a Party concludes in good faith that it
is required to file or register this Agreement or a notification thereof with
any governmental authority, including without limitation the U.S. Securities and
Exchange Commission, the U.S. Department of Justice (the “DoJ”), the U.S.
Federal Trade Commission (the “FTC”) and/or the Competition Directorate of the
Commission of the European Community, in accordance with Applicable Law, such
Party may do so, and the other Party shall cooperate in such filing or
notification and shall execute all documents reasonably required in connection
therewith, at the expense of the requesting Party, subject to Section
16.19(b).  The Parties shall promptly notify each other as to the activities or
inquiries of any such governmental authority relating to this Agreement, and
shall cooperate, to respond to any request for further information therefrom at
the expense of the requesting Party.

 





67

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b)         Within *** after the Execution Date, each of Licensee and Company
shall file with the FTC and the DoJ any filing required of it under the HSR Act
with respect to the subject matter of this Agreement, which filings shall
specifically request early termination of the initial HSR Act waiting
period.  The Parties shall, to the extent reasonably practicable, cooperate and
consult with one another in connection with any filings, responses to inquiries,
or other contacts with the FTC or DoJ concerning the transactions contemplated
hereby and shall use their respective reasonable best efforts to seek any other
consent, approval or waiver as required by Applicable Law.  Each of Licensee and
Company shall (i) reply at the earliest practicable date to any requests for
information or for the production of witnesses received by either Party from the
FTC or DoJ pursuant to the HSR Act; (ii) reasonably cooperate with any
government investigation under the HSR Act regarding the legality of the
transactions described in this Agreement; and (iii) use its good faith, diligent
efforts to cause the waiting periods under the HSR Act to terminate or expire at
the earliest possible date after the filing date.  Each Party will bear its own
expenses in connection with activities under this Section 16.19(b), except that
Licensee and Company shall each be responsible for half of the fee due to the
FTC in respect of such filing.  Subject to Applicable Law relating to the
exchange of information, Licensee shall have the right to direct all matters
with respect to the FTC and DoJ hereunder. Licensee shall have the right to
review in advance any filing or submission to be made by Company, and Company
shall consider in good faith the view of Licensee in light of Licensee’s right
to direct issues related to reviews by the FTC and DoJ. Notwithstanding anything
in this Agreement to the contrary, this Agreement shall not become effective
(with the exception of Section 2.9, Section 16.19(a), this Section 16.19(b),
Article 11, Article 13 and any related definitions in Article 1) until such time
as (A) the Parties shall have complied with all applicable requirements of the
HSR Act; (B) the waiting period under the HSR Act shall have expired or earlier
been terminated with respect to this Agreement; (C) any investigations opened by
means of a second request or otherwise shall have been terminated, without
action by a government authority to prevent the Parties from implementing the
transactions contemplated by this Agreement with respect to the U.S.; and (d) no
requirements or conditions shall have been formally requested or imposed by the
FTC or the DoJ in connection therewith which are not reasonably and mutually
satisfactory to the Parties (collectively, the “HSR Conditions”).  In the event
that the HSR Conditions are not met within six (6) months from the date the
filing required under the HSR Act is made, either Party may terminate this
Agreement upon written notice to the other Party.

 

(c)         Licensee may, at its expense, register the exclusive license granted
under this Agreement in any country, or community or association of
countries.  Company shall reasonably cooperate in such registration at
Licensee’s expense.  Upon request by Licensee, Company agrees promptly to
execute any “short form” licenses developed in a form reasonably acceptable to
both Licensee and Company and reasonably submitted to it by Licensee from time
to time in order to effect the foregoing registration in such country.  No such
“short form” license shall be deemed to amend or be used to interpret this
Agreement.  If there is any conflict between such a license or other recordation
document and this Agreement, this Agreement shall control. 

 

16.20       Costs.  Company agrees that it shall pay Licensee within five days
upon Company’s receipt of a reasonably detailed invoice, by wire transfer to an
account or accounts designated by Licensee, ***.

 





68

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

16.21       Equitable Relief.  Notwithstanding anything to the contrary herein,
the Parties shall be entitled to seek equitable relief, including injunction and
specific performance, as a remedy for any breach of this Agreement. Such
remedies shall not be deemed to be the exclusive remedies for a breach of this
Agreement but shall be in addition to all other remedies available at law or
equity. The Parties further agree not to raise as a defense or objection to the
request or granting of such relief that any breach of this Agreement is or would
be compensable by an award of money damages.

 

16.22        Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, any one of which need not contain the signature of more
than one Party but all such counterparts taken together shall constitute one and
the same agreement.  Copies of original signature pages sent by facsimile and/or
PDF shall have the same effect as signature pages containing original
signatures. 

 

[The remainder of this page has been intentionally left blank.]

 

 



69

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Execution Date.

 

IMMUNOMEDICS, INC.

 

By:

/s/ Cynthia L. Sullivan

 

 

 

 

Name:

Cynthia L. Sullivan

 

 

 

 

Title:

President and Chief Executive Officer

 

 

SEATTLE GENETICS, INC.

 

 

 

 

By:

/s/ Clay B. Siegall, Ph.D.

 

 

 

 

Name:

Clay B. Siegall, Ph.D.

 

 

 

 

Title:

President and Chief Executive Officer

 





70

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

List of Exhibits

 

Exhibit 1:

    

Company Know-How

Exhibit 2:

 

Development Plan

Exhibit 3:

 

IMMU-132

Exhibit 4:

 

Pre-Existing Company Patents

Exhibit 5:

 

Licensee Press Release

Exhibit 6:

 

Company Press Release

Exhibit 7:

 

Manufacturing Agreements

 

 



71

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Exhibit 1

 

Company Know-How

 

***

 

 



Exh. 1-1

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Exhibit 2

 

Proposed Clinical Development Plan for IMMU-132

 

***

 

 



Exh. 2-1

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Exhibit 3

 

Description of IMMU-132

 

***



Exh. 3-1

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Exhibit 4

 

Pre-Existing Company Patents

 

***

 

 



Exh. 4-1

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Exhibit 5

Licensee Press Release

 

 

Picture 8 [immu20170331ex101f3ddf9001.jpg]

 

 

FOR RELEASE:         Friday, February 10, 2017

 

3:30 a.m. Pacific / 6:30 a.m. Eastern

 

Seattle Genetics Announces Global License Agreement with Immunomedics for
Sacituzumab Govitecan (IMMU-132), a Promising Late-Stage ADC for Solid Tumors

 

-Seattle Genetics to Lead Development, Manufacturing and Commercialization of
Sacituzumab Govitecan Globally-

 

-Planned BLA for Triple Negative Breast Cancer Indication;
Other Solid Tumors Being Explored in the Clinic-

 

-Conference Call Today at 8:30 a.m. ET-

 

BOTHELL, WA– February 10, 2017 – Seattle Genetics, Inc. (Nasdaq: SGEN), a global
biotechnology company, today announced a development and license agreement with
Immunomedics, Inc. (Nasdaq: IMMU) under which Seattle Genetics would receive
exclusive worldwide rights to develop, manufacture and commercialize sacituzumab
govitecan (IMMU-132). Sacituzumab govitecan is an antibody-drug conjugate (ADC)
targeted to TROP-2, which is expressed in several solid tumors including cancers
of the breast, lung and bladder. Sacituzumab govitecan is in a phase 1/2 trial
for patients with triple negative breast cancer (TNBC), as well as multiple
other solid tumors. It received Breakthrough Therapy Designation from the U.S.
Food and Drug Administration (FDA) for the treatment of patients with TNBC who
have failed prior therapies for metastatic disease. Data from the phase 1/2
trial are intended to serve as the basis for a planned Biologics License
Application (BLA) submission under the FDA’s accelerated approval regulations.

 

“This agreement would add a promising late-stage ADC to our pipeline as we
continue making progress towards our goal of becoming a global, multi-product
oncology company. Sacituzumab govitecan would complement our existing pipeline
by providing a potential near-term opportunity to commercialize a second drug in
the United States, expand our international capabilities in Europe and elsewhere
and extend our efforts in solid tumors,” said Clay Siegall, Ph.D., President and
Chief Executive Officer of Seattle Genetics. “In addition, we believe our
expertise in ADCs, including demonstrated success in clinical development,
regulatory, manufacturing and commercialization, ideally positions Seattle
Genetics to advance this program globally. We look forward to working with
Immunomedics to advance this program for patients in need, including those with
triple negative breast cancer and other solid tumors.” 

 

Cynthia L. Sullivan, President and Chief Executive Officer of Immunomedics,
said, “After a long and robust process, we concluded that licensing our lead
asset, sacituzumab govitecan, to Seattle Genetics, the leading ADC company,
would give us the best opportunity to advance this product on behalf of advanced





Exh. 5-1

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

stage cancer patients. Sacituzumab govitecan has the potential to drive
significant value for patients with multiple types of cancer who are in need of
new therapy options, and we look forward to continuing its development with
Seattle Genetics.”

 

Upon closing of the transactions contemplated by the development and license
agreement, Immunomedics would receive an upfront payment of $250 million. In
addition, Seattle Genetics will pay development, regulatory and sales-dependent
milestone payments across multiple indications and geographic regions of up to a
total maximum of approximately $1.7 billion, as well as tiered double-digit
royalties. The closing of the transactions contemplated by the development and
license agreement is subject to customary conditions, including the expiration
or termination of the waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended. In addition, for a limited period of time,
Immunomedics has the right to continue discussions with a small number of
parties that previously expressed interest in licensing sacituzumab govitecan.
If a third party provides Immunomedics with a financially superior licensing
offer, Seattle Genetics has the right to match any such offer, and if it decides
not to match, Immunomedics has the right to accept the superior offer and
terminate the proposed development and license agreement upon payment of a
termination fee to Seattle Genetics.

 

Concurrent with the transaction, Seattle Genetics is purchasing approximately
$15 million of common stock, representing a 2.8 percent stake in Immunomedics.
Seattle Genetics has also been granted the right to purchase an additional
8,655,804 shares of common stock at a price of $4.90 for a defined period. The
equity purchase and rights are not subject to closing of the development and
license agreement.

 

Seattle Genetics’ financial guidance for 2017 provided on and as of February 9,
2017 does not take into account the impact of the transactions contemplated by
the development and license agreement or the equity investment in Immunomedics.
Seattle Genetics plans to update its financial guidance for 2017 after the
closing of the transactions contemplated by the development and license
agreement.

 

About Sacituzumab Govitecan

 

Sacituzumab govitecan is an ADC composed of an anti-TROP-2 antibody linked to
SN-38, the active metabolite of irinotecan. TROP-2 is a cell-surface receptor
that is expressed on several tumors, including cancers of the breast, colon,
lung and bladder.

 

In data reported from a phase 1/2 trial, in 85 evaluable patients with
metastatic TNBC, sacituzumab govitecan showed an objective response rate of 29
percent and a median duration of response of 10.8 months. For all 89 patients in
the intent-to-treat population, the estimated median overall survival was 18.8
months. Sacituzumab govitecan was generally well-tolerated. The most common
adverse events were nausea, neutropenia, diarrhea, anemia, vomiting and fatigue.

 

In 2016, sacituzumab govitecan received Breakthrough Therapy Designation from
the FDA for the treatment of patients with TNBC who have failed prior therapies
for metastatic disease. The regulatory agency has also granted the ADC Fast
Track designation for patients with small-cell lung cancer (SCLC) or
non-small-cell lung cancer (NSCLC). In addition, sacituzumab govitecan has been
designated an orphan drug by the FDA for the treatment of patients with SCLC or
pancreatic cancer and by the European Medicines Agency (EMA) for the treatment
of patients with pancreatic cancer.

 

Conference Call Details

 

Seattle Genetics’ management will host a conference call and webcast to discuss
the transaction today at 5:30 a.m. Pacific Time (PT); 8:30 a.m. Eastern Time
(ET). The live event will be available from the Seattle Genetics website at
www.seattlegenetics.com, under the Investors and News section, or by calling
800-279-9534 (domestic) or 719-325-2108 (international). The conference ID is
2159368. A replay of the





Exh. 5-2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

discussion will be available beginning at approximately 8:30 a.m. PT today from
the Seattle Genetics website or by calling 888-203-1112 (domestic) or
719-457-0820 (international), using conference ID 2159368. The telephone replay
will be available until 5:00 p.m. PT on Monday, February 13, 2017.

 

About Seattle Genetics

 

Seattle Genetics is an innovative biotechnology company that develops and
commercializes novel antibody-based therapies for the treatment of cancer. The
company’s industry-leading antibody-drug conjugate (ADC) technology harnesses
the targeting ability of antibodies to deliver cell-killing agents directly to
cancer cells. ADCETRIS® (brentuximab vedotin), the company’s lead product, in
collaboration with Takeda Pharmaceutical Company Limited, is the first in a new
class of ADCs and is commercially available globally in 66 countries for
relapsed classical Hodgkin lymphoma (HL) and relapsed systemic anaplastic large
cell lymphoma (sALCL). Seattle Genetics is also advancing vadastuximab talirine
(SGN-CD33A; 33A), an ADC in a phase 3 trial for acute myeloid leukemia.
Headquartered in Bothell, Washington, Seattle Genetics has a robust pipeline of
innovative therapies for blood-related cancers and solid tumors designed to
address significant unmet medical needs and improve treatment outcomes for
patients. The company has collaborations for its proprietary ADC technology with
a number of companies including AbbVie, Astellas, Bayer, Celldex, Genentech,
GlaxoSmithKline and Pfizer. More information can be found at
www.seattlegenetics.com.

 

Forward-Looking Statements

 

Certain of the statements made in this press release are forward looking, such
as those, among others, relating to the anticipated closing of the transactions
contemplated by the development and license agreement and the timing and
benefits thereof; the expected future impacts from, planned regulatory filings
relating to and the performance of, sacituzumab govitecan; the future
development, commercial and other opportunities relating to the licensing of
sacituzumab govitecan, including the expectation of the near-term opportunity to
launch a second drug in the U.S.; and other statements that are not historical
facts. Actual results or developments may differ materially from those projected
or implied in these forward-looking statements. Factors that may cause such a
difference include, but are not limited to, risks related to Seattle Genetics’
ability to complete the transactions contemplated by the development and license
agreement on the proposed terms and schedule, including risks and uncertainties
related to the satisfaction of closing conditions and the possibility that
competing offers by third parties for the licensing of sacituzumab govitecan
will be made; risks associated with licensing transactions, such as the risks
that sacituzumab govitecan will not be integrated into Seattle Genetics’
pipeline successfully or will not perform in clinical testing as expected, in
which case, Seattle Genetics’ may not recover its investment in sacituzumab
govitecan; risks related to future opportunities and plans for Seattle Genetics
and sacituzumab govitecan, including uncertainty of the expected future
regulatory filings and future development of sacituzumab govitecan; the
possibility that if Seattle Genetics does not complete the transactions
contemplated by the development and license agreement or does not achieve the
perceived benefits of the proposed transaction as rapidly or to the extent
anticipated by financial analysts or investors, the market price of Seattle
Genetics’ common stock could decline; the difficulty and uncertainty of
pharmaceutical product development; the inherent uncertainty associated with the
regulatory approval process, including the risk that regulatory approval for
sacituzumab govitecan in the U.S. or elsewhere may not be obtained in a timely
manner or at all. More information about the risks and uncertainties faced by
Seattle Genetics is contained in the Company’s quarterly report on Form 10-Q for
the quarter ended September 30, 2016 filed with the Securities and Exchange
Commission. Seattle Genetics disclaims any intention or obligation to update or
revise any forward-looking statements, whether as a result of new information,
future events or otherwise.

 

# # #

 





Exh. 5-3

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

CONTACTS:

Investors:

Peggy Pinkston

(425) 527-4160

ppinkston@seagen.com

 

Media:

Brandi Robinson

(425) 527-2910

brobinson@seagen.com

 

 



Exh. 5-4

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Exhibit 6
Company Press Release

 

NEWS RELEASE

 

 

BlueLGreyT [immu20170331ex101f3ddf9002.jpg]IMMUNOMEDICS, INC.

300 The American Road, Morris Plains, New Jersey 07950 ¤ (973) 605-8200 ¤ Fax
(973) 605-8282

 

Immunomedics Enters into Exclusive Global Licensing Agreement with Seattle
Genetics for Sacituzumab Govitecan (IMMU-132) with Potential Payments of up to

 

Approximately $2 Billion, Plus Royalties

 

Immunomedics to Receive $250 Million in Upfront Cash Payment; Plus Among Other
Milestone Payments, an Additional $50 Million or Negotiated Economic Splits
Relating to Rights Outside US, Canada and EU

 

Agreement Provides for Seattle Genetics to Develop, Manufacture and
Commercialize IMMU-132 in Multiple Indications; Immunomedics Retains Rights to
Co-Promote in the United States

 

Seattle Genetics to Make up to $57 Million Equity Investment for up to 9.9%
Stake in Immunomedics Via an Immediate Purchase of Common Stock and a Three-Year
Warrant, Each Priced at a 10% Premium to the Company’s 15-Day VWAP

 

Agreement Follows Months-Long Robust, Strategic Process Led by Independent
Transaction Committee of the Board and Outside Financial Advisor, Greenhill &
Co.

 

IMMU-132 Represents Potential for First-Ever Approved Therapy Specifically for

 

Advanced Metastatic Triple-Negative Breast Cancer (TNBC)

 

Company to Host Conference Call at 8:00 AM Eastern Time to Discuss Transaction

 

Morris Plains, N.J., February 10, 2017 – Immunomedics, Inc. (NASDAQ: IMMU)
(“Immunomedics”) today announced that it has entered into an exclusive global
licensing agreement with Seattle Genetics, Inc. (NASDAQ: SGEN), an innovative
global biotechnology company that develops and commercializes novel
antibody-drug conjugates (ADCs) for the treatment of cancer. Under the
agreement, Seattle Genetics will develop, fund, manufacture and commercialize
IMMU-132, Immunomedics’ proprietary solid tumor therapy candidate.

 

The agreement also provides that Seattle Genetics will be responsible for
initiating the Phase 3 clinical trial of IMMU-132 in patients with metastatic
triple-negative breast





Exh. 6-1

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

cancer (TNBC) and submitting the initial Biologics License Application (BLA) to
the U.S. Food and Drug Administration (FDA) for accelerated approval. The
agreement includes the development of additional indications for IMMU-132,
including urothelial cancer (UC), small-cell lung cancer (SCLC) and
non-small-cell lung cancer (NSCLC), which are currently in Phase 2 clinical
studies, along with other solid tumor indications being studied in ongoing
clinical trials.

 

Cynthia L. Sullivan, President and Chief Executive Officer of Immunomedics,
said, “We are pleased to enter into this exclusive worldwide licensing agreement
with Seattle Genetics to further advance IMMU-132 on behalf of patients with
late-stage cancers, who have limited therapeutic options, while delivering
significant and compelling near- and long-term value to stockholders. Since its
founding, Immunomedics has been dedicated to creating and advancing novel
therapies in challenging diseases with unmet therapeutic needs. Seattle
Genetics’ reputation, development portfolio and track record make them an ideal
partner to advance IMMU-132. Additionally, this agreement validates the
dedication and effort by our entire internal teams in research and development,
manufacturing, clinical, regulatory and general administration. In just over
three years, we have brought IMMU-132 through clinical developments in multiple
indications, and have advanced the TNBC indication to a potential accelerated
approval and launch by late 2017 or early 2018, which could make IMMU-132
available to patients dealing with a highly malignant form of breast cancer. We
are proud to have achieved this critical milestone and thank our entire team for
their hard work. Immunomedics looks forward to appropriately supporting Seattle
Genetics as it seeks to bring IMMU-132 to commercialization.”

 

Clay Siegall, Ph.D., President and Chief Executive Officer of Seattle Genetics,
said, “As the global leader in ADCs, we are excited to enter into this licensing
agreement with Immunomedics for sacituzumab govitecan. This program would
complement our rich pipeline of late- and early-stage programs, potentially
allowing us to bring a new therapy for triple-negative breast cancer to patients
in need. We have successfully demonstrated our expertise in the development,
manufacturing and commercialization of ADCs in oncology, and we look forward to
working with Immunomedics to advance this program.”

 

Dr. David M. Goldenberg, Chairman and Chief Scientific Officer of Immunomedics,
commented, “After extensive preclinical research conducted by our scientists,
and about three years of clinical development by our clinicians and our
collaborating external investigators studying over 400 patients, we have decided
that this is the right time to out-license IMMU-132. Although we have had
partnerships in the past, I am extremely enthusiastic about entering into this
collaboration with Seattle Genetics, a company that has achieved a leadership
role in antibody-drug conjugates. Both companies are committed to bringing
important products to cancer patients. This common goal is sincere and will be
the basis of making IMMU-132 fulfill its full potential.”

 

Dr. Goldenberg further remarked, “After a long period of interactions with many
interested partnering candidates, and a considerable period of discussion with
Seattle





Exh. 6-2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Genetics, we concluded that working with this group of successful business and
marketing executives, clinicians and scientists would allow us to contribute our
own scientific and clinical knowledge to them as they further develop IMMU-132
and bring it to commercialization. We are particularly pleased with their
enthusiasm, and that this arrangement allows us to continue our ongoing Phase 2
studies in a number of additional cancer types while we transition this product
candidate to them.”

 

Terms of the Agreement

 

The agreement provides for potential payments of approximately $2 billion across
multiple indications, plus double-digit tiered royalties on global net sales.
Under the terms of the agreement, Immunomedics will receive $250 million in
upfront cash payment, plus, among other milestone payments, an additional $50
million (or negotiated economic splits) relating to rights outside the U.S.,
Canada and the EU. The remainder of the consideration comprises approximately
$1.7 billion that is contingent upon achieving certain clinical, development,
regulatory and sales milestones, including an anticipated near-term milestone
for acceptance of the Biologics License Application (BLA) by the U.S. Food and
Drug Administration for TNBC, additional milestones based on regulatory approval
of IMMU-132 for TNBC in the U.S. and other territories, and future development
and regulatory milestones for additional indications beyond TNBC. Future royalty
payments are tiered double-digit royalties based on global net sales. In
addition, Immunomedics will retain the right to elect to co-promote IMMU-132 in
the United States by participating in 50% of the sales effort, subject to
certain parameters set forth in the agreement.

 

Joint Steering Committee

 

Upon completion of the transaction, Immunomedics and Seattle Genetics will each
appoint representatives to serve on a Joint Steering Committee (JSC) that will
be chaired by a Seattle Genetics representative. The JSC will be responsible
for, among other things, determining the overall development, commercialization,
manufacturing and intellectual property strategy for IMMU-132.

 

Timing and Approvals

 

The companies expect the transaction to close in the first quarter of 2017,
subject to expiration or termination of the applicable waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act, as well as other customary closing
conditions.

 

Modified Go-Shop Period

 

Under the terms of the agreement, for a limited period, through February 19,
2017, Immunomedics has the right to continue negotiating with a select number of
parties still in the strategic process, and accept a superior proposal. Seattle
Genetics has the right to match any superior proposal and if it decides not to
match, Immunomedics has the right to accept the superior proposal and terminate
the proposed development and license agreement upon payment of a termination fee
to Seattle Genetics.

 





Exh. 6-3

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Equity Investment

 

Concurrent with the transaction, Seattle Genetics is purchasing 3,000,000 shares
of common stock, representing an approximately 2.8% stake in Immunomedics, at a
per share price of $4.90, which represents a 10% premium to Immunomedics’ 15-day
trading volume weighted average stock price of $4.45 for the period ending at
the close of trading February 9, 2017, the last trading day prior to entering
into the global licensing agreement.  Seattle Genetics will also be issued a
three-year warrant to purchase 8,655,804 shares of common stock at the same
price, which shall be exercisable when the Company has sufficient authorized
shares of common stock to enable the exercise of the warrant. Seattle Genetics
will not be eligible to vote its stake at the upcoming 2016 Annual Meeting of
Stockholders.

 

“We are delighted to welcome Seattle Genetics to our stockholder base and
appreciate their commitment to Immunomedics. Our promising clinical results and
this partnership validating the promise of our novel antibody-drug conjugation
technology stimulates us to advance our other product candidates using this
platform technology,” added Ms. Sullivan.

 

Strategic Process

 

The agreement with Seattle Genetics follows a 13 months-long competitive
strategic process led over the past several months by outside financial advisor,
Greenhill & Co. (“Greenhill”), which was retained for their global capabilities
and their significant experience in biopharma M&A and licensing transactions.
Greenhill & Co. reports directly to the Transaction Committee of the Board,
composed exclusively of the Company’s five independent directors.

 

Jason Aryeh, independent Vice Chairman of the Immunomedics Board, stated, “We
are pleased to offer Immunomedics stockholders the compelling and significant
value provided by this agreement with Seattle Genetics. This agreement is the
culmination of a robust strategic process, led by Greenhill and the Transaction
Committee.  Greenhill’s outreach was to more than 45 parties and involved more
than half of those parties entering into confidentiality agreements and
participating in diligence. In addition to the highly competitive financial
terms of the transaction, we believe that Seattle Genetics is the ideal partner
for IMMU-132.”

 

Future Financial Plans

 

Upon closing of the transaction, the Immunomedics Board and management will
evaluate and prioritize the Company’s remaining clinical programs, long- and
short-term funding requirements and tax-efficient ways to return capital to
stockholders, including share buybacks. The Company will announce the outcome of
this review once a decision has been reached.

 

Immunomedics expects that the transaction will fulfill its liquidity needs such
that the Company can fund itself without additional equity raises for the
foreseeable future.

 





Exh. 6-4

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Advisors

 

Greenhill & Co., LLC, is serving as financial advisor to Immunomedics and DLA
Piper LLP (US) is serving as legal advisor on the transaction.

 

Conference Call to Discuss Transaction and Second Quarter 2017 Financial Results

 

Immunomedics will host a conference call and live audio webcast today at 8:00 AM
Eastern Time to discuss this announcement and will also discuss the Company’s
second quarter 2017 financial results announced separately yesterday, February
9, 2017. The Company will post a presentation for analysts and investors to its
website, www.immunomedics.com, at least 15 minutes prior to the beginning of the
conference call.

 

To access the conference call, please dial (877) 303-2523 or (253) 237-1755
using the Conference ID 58226264. The conference call will be also webcast via
the Investors page on Immunomedics’ website at www.immunomedics.com.

 

Approximately two hours following the live event, a webcast replay of the
conference call will be available on the Company’s website for 30 days through
March 11, 2017.

 

About Immunomedics

 

Immunomedics (the “Company”) is a clinical-stage biopharmaceutical company
developing monoclonal antibody-based products for the targeted treatment of
cancer, autoimmune disorders and other serious diseases. Immunomedics’ advanced
proprietary technologies allow the Company to create humanized antibodies that
can be used either alone in unlabeled or “naked” form, or conjugated with
radioactive isotopes, chemotherapeutics, cytokines or toxins. Using these
technologies, Immunomedics has built a pipeline of eight clinical-stage product
candidates. Immunomedics’ portfolio of investigational products includes
antibody-drug conjugates (ADCs) that are designed to deliver a specific payload
of a chemotherapeutic directly to the tumor while reducing overall toxic effects
that are usually found with conventional administration of these
chemotherapeutic agents. Immunomedics’ most advanced ADCs are sacituzumab
govitecan (IMMU-132) and labetuzumab govitecan (IMMU-130), which are in Phase 2
trials for a number of solid tumors and metastatic colorectal cancer,
respectively. IMMU-132 has received Breakthrough Therapy Designation from the
FDA for the treatment of patients with triple-negative breast cancer who have
failed at least two prior therapies for metastatic disease. Immunomedics has a
research collaboration with Bayer to study epratuzumab as a thorium-227-labeled
antibody. Immunomedics has other ongoing collaborations in oncology with
independent cancer study groups. The IntreALL Inter-European study group is
conducting a large, randomized Phase 3 trial combining epratuzumab with
chemotherapy in children with relapsed acute lymphoblastic leukemia at clinical
sites in Australia, Europe, and Israel. Immunomedics also has a number of other
product candidates that target solid tumors and hematologic malignancies, as
well as other diseases, in various stages of clinical and preclinical
development. These include combination therapies involving its antibody-drug
conjugates, bispecific antibodies targeting cancers and infectious diseases as
T-cell redirecting immunotherapies, as well as bispecific antibodies for
next-generation cancer and autoimmune disease therapies, created using its
patented DOCK-AND-LOCK® protein conjugation technology. The





Exh. 6-5

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Company believes that its portfolio of intellectual property, which includes
approximately 301 active patents in the United States and more than 400 foreign
patents, protects its product candidates and technologies. For additional
information on the Company, please visit its website at www.immunomedics.com.
The information on its website does not, however, form a part of this press
release.

 

Important Additional Information

 

Immunomedics, Inc. (the “Company”), its directors and certain of its executive
officers will be deemed to be participants in the solicitation of proxies from
Company stockholders in connection with the matters to be considered at the
Company’s 2016 Annual Meeting. The Company has filed a definitive proxy
statement and form of WHITE proxy card with the U.S. Securities and Exchange
Commission (the “SEC”) in connection with any such solicitation of proxies from
Company stockholders. COMPANY STOCKHOLDERS ARE STRONGLY ENCOURAGED TO READ THE
DEFINITIVE PROXY STATEMENT (INCLUDING ANY AMENDMENTS AND SUPPLEMENTS), THE
ACCOMPANYING WHITE PROXY CARD AND ANY OTHER RELEVANT DOCUMENTS THAT THE COMPANY
FILES WITH THE SEC WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN
IMPORTANT INFORMATION. Information regarding the identity of participants, and
their direct or indirect interests, by security holdings or otherwise, is set
forth in the proxy statement and other materials filed by the Company with the
SEC. Stockholders will be able to obtain the proxy statement, any amendments or
supplements to the proxy statement and other documents filed by the Company with
the SEC for no charge at the SEC’s website at www.sec.gov. Copies will also be
available at no charge at the Company’s website at www.immunomedics.com, by
writing to Immunomedics, Inc. at 300 The American Road, Morris Plains, New
Jersey 07950, or by calling the Company’s proxy solicitor, or by calling Dr.
Chau Cheng, Senior Director, Investor Relations & Corporate Secretary, (973)
605-8200, extension 123.

 

Forward-Looking Statements

 

This release, in addition to historical information, may contain forward-looking
statements made pursuant to the Private Securities Litigation Reform Act of
1995. Such statements, including statements regarding clinical trials (including
the funding therefor, anticipated patient enrollment, trial outcomes, timing or
associated costs), regulatory applications and related timelines, out-licensing
arrangements (including the timing and amount of contingent payments under the
license and development agreement with Seattle Genetics), forecasts of future
operating results, potential collaborations, and capital raising activities,
involve significant risks and uncertainties and actual results could differ
materially from those expressed or implied herein. Factors that could cause such
differences include, but are not limited to, the Company’s dependence on
business collaborations or availability of required financing from capital
markets, or other sources on acceptable terms, if at all, in order to further
develop our products and finance our operations, new product development
(including clinical trials outcome and regulatory requirements/actions), the
risk that we or any of our collaborators may be unable to secure regulatory
approval of and market our drug candidates, risks associated with the outcome of
pending litigation and competitive risks to marketed products, and the





Exh. 6-6

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Company’s ability to repay its outstanding indebtedness, if and when required,
as well as the risks discussed in the Company’s filings with the Securities and
Exchange Commission. The Company is not under any obligation, and the Company
expressly disclaims any obligation, to update or alter any forward-looking
statements, whether as a result of new information, future events or otherwise.

 

For More Information:

Dr. Chau Cheng

Senior Director, Investor Relations & Corporate Secretary

(973) 605-8200, extension 123

ccheng@immunomedics.com

 

Media

Dan Katcher / Ed Trissel / Nick Lamplough

Joele Frank, Wilkinson Brimmer Katcher

(212) 355-4449

 

Investors

Dan Burch/Bob Marese

MacKenzie Partners, Inc.

(212) 929-5500

 

 

 



Exh. 6-7

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Exhibit 7

 

Manufacturing Agreements of Company***

 

Exh. 7-1

--------------------------------------------------------------------------------